AMENDMENT NO. 3 TO Term Loan AGREEMENT
This AMENDMENT NO. 3 TO Term Loan AGREEMENT (this “Amendment”), dated as of
March 16, 2018 is made by and between TYSON FOODS, INC., a Delaware corporation
(the “Borrower”) and BANK OF AMERICA, N.A. (the “Lender”). Capitalized terms
used but not otherwise defined herein have the respective meanings ascribed to
them in the Loan Agreement as defined below.
W I T N E S S E T H:    
WHEREAS, the Borrower and the Lender have entered into that certain Term Loan
Agreement dated as of April 7, 2015 (as amended by Amendment No. 1 dated as of
May 5, 2016, and Amendment No. 2 dated as of August 18, 2017 and as hereby
amended and as from time to time hereafter further amended, modified,
supplemented, restated, or amended and restated, the “Loan Agreement”), pursuant
to which the Lender has made available to the Borrower a term loan;


WHEREAS, the Borrower has advised the Lender that it desires to amend certain
provisions of the Loan Agreement, and the Lender is willing to effect such
amendments on the terms and conditions contained in this Amendment;


NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Amendments to Loan Agreement. Subject to the covenants, terms and conditions
set forth herein and in reliance upon the representations and warranties set
forth herein, effective of the Third Amendment Effective Date (as defined
below)::


(a)The body of the Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underline text) as set forth in the
Credit Agreement attached as Annex A hereto; it being understood that (except as
set forth in clauses (b) through (d) below) the Schedules and Exhibits to the
Credit Agreement shall remain as they were prior to the date hereof and shall
continue as part of the Credit Agreement, as amended and otherwise modified by
this Amendment.


(b)Exhibit E (Compliance Certificate) to the Credit Agreement is hereby amended
and restated in its entirety in the form of Annex B attached hereto.


(c)Schedule 6.01 (Indebtedness) to the Credit Agreement is hereby amended and
restated in its entirety in the form of Annex C attached hereto.



--------------------------------------------------------------------------------





(d)Schedule 6.02 (Liens) to the Credit Agreement is hereby amended and restated
in its entirety in the form of Annex D.


2.Conditions Precedent. The effectiveness of this Amendment and the amendments
to the Loan Agreement herein provided are subject to the satisfaction of the
following conditions precedent (the first date on which such conditions have
been satisfied, the “Third Amendment Effective Date”):


(a)
the Lender shall have received each of the following documents or instruments in
form and substance reasonably acceptable to the Lender:



(i)
one or more counterparts of this Amendment, duly executed by the Borrower and
the Lender; and



(ii)
a certificate of the Borrower, dated the Amendment Effective Date and executed
by its Secretary or Assistant Secretary, which shall (A) certify the resolutions
of its board of directors or other body authorizing the execution, delivery and
performance of this Amendment; (B) contain appropriate attachments, including
the certificate or articles of incorporation or organization of the Borrower
certified by the relevant authority of the jurisdiction of organization of the
Borrower and a true and correct copy of its by-laws, or certify that the
organizational or governing documents of the Borrower have not changed since
April 7, 2015 (the date of the last delivery of such documents to the Lender),
and (C) attach a short form good standing certificate for the Borrower from its
jurisdiction of organization.



3.
Representations and Warranties. In order to induce the Lender to enter into this
Amendment, the Borrower represents and warrants to the Lender as follows:



(a)
(i) The representations and warranties contained in Article III of the Loan
Agreement and in each other Loan Document are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that the representations and warranties
contained in Section 3.04 of the Loan Agreement shall be deemed to refer to the
most recent consolidated balance sheet and the related consolidated statements
of income and cash flows furnished pursuant to subsections (a) and (b),
respectively, of Section 5.01 of the Loan Agreement, and (ii) no Default exists.






--------------------------------------------------------------------------------



(b)
Since September 30, 2017, there has been no change in the operations, business,
properties, assets or financial condition of the Borrower and its Subsidiaries
as shown on or reflected in such consolidated balance sheet or the consolidated
statements of income and cash flows for the fiscal year then ended, other than
changes that could not reasonably be expected to have a Material Adverse Effect.



(c)
This Amendment has been duly authorized, executed and delivered by the Borrower
and constitutes a legal, valid and binding obligation of the Borrower, except as
may be limited by general principles of equity or by the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally.



4.
Entire Agreement. This Amendment constitutes a Loan Document and, together with
all other Loan Documents (collectively, the “Relevant Documents”), sets forth
the entire understanding and agreement of the parties hereto in relation to the
subject matter hereof and supersedes any prior negotiations and agreements among
the parties relating to such subject matter. No promise, condition,
representation or warranty, express or implied, not set forth in the Relevant
Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty. Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to any other party in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 9.02 of the Loan Agreement.



5.
Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Loan Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

 
6.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic imaging means (e.g., “pdf”
or “tif”) will be effective as delivery of a manually executed counterpart of
this Amendment.






--------------------------------------------------------------------------------



7.
Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State and shall be
further subject to the provisions of Sections 9.09 and 9.10 of the Loan
Agreement.



8.
Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.



9.
References. All references in any of the Loan Documents to the “Agreement” or
“Loan Agreement” shall mean the Loan Agreement, as amended previously and
hereby.



10.
Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower and the Lender, and their respective successors, legal
representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 9.04 of the Loan Agreement.



11.
FATCA. Solely for purposes of determining withholding Taxes imposed under FATCA,
from and after the Amendment Effective Date, the Borrower and the Lender shall
treat the Loan Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).



12.
No Waiver. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.



[Signature pages follow.]



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Loan
Agreement to be made, executed and delivered by their duly authorized officers
as of the day and year first above written.




TYSON FOODS, INC., as the Borrower




By: /s/ Rodney Tademy                     
Name:    Rodney Tademy
Title:     Assistant Treasurer


















































    












Tyson Foods, Inc.
Amendment No. 3
Signature Page



--------------------------------------------------------------------------------











BANK OF AMERICA, N.A., as Lender




By: /s/ Aron Frey                 
Name:    Aron Frey
Title:    Vice President








































































Tyson Foods, Inc.
Amendment No. 3
Signature Page



--------------------------------------------------------------------------------





ANNEX A
(Amended Credit Agreement)





--------------------------------------------------------------------------------






Conformed Copy 1 






TERM LOAN AGREEMENT


dated as of April 7, 2015




(as amended by Amendment No. 1 dated as of March 5, 2016 and Amendment No. 2
dated as of August 18, 2017, and the Amendment No. 3, dated as of March 15,
2018)


by






TYSON FOODS, INC.,
as Borrower






BANK OF AMERICA, N.A.,
as Lender


and


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Sole Lead Arranger and Sole BookrunerBookrunner







100027929.2100027929

--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page




ARTICLE I
DEFINITIONS    21

SectionSECTION 1.01
Defined Terms    21

SectionSECTION 1.02
Classification of Loans and Borrowings    2224

SectionSECTION 1.03
Terms Generally    2224

SectionSECTION 1.04
Accounting Terms; GAAP    2225

SectionSECTION 1.05
Currency Translations    2325

ARTICLE II
THE CREDITS    2326

SectionSECTION 2.01
The Commitments    2326

SectionSECTION 2.02
Loans and Borrowings    2326

SectionSECTION 2.03
Requests for Borrowings    2326

SectionSECTION 2.04
[Reserved] 24.    27

SectionSECTION 2.05
[Reserved]    2427

SectionSECTION 2.06
[Reserved] 24.    27

SectionSECTION 2.07
[Reserved]    2427



 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SectionSECTION 2.08
Interest Elections    2427

SectionSECTION 2.09
Optional Prepayment of Loans    2528

SectionSECTION 2.10
Repayment of Loans; Evidence of Debt    2628

SectionSECTION 2.11
[Reserved] 26.    29

SectionSECTION 2.12
[Reserved] 26.    29

SectionSECTION 2.13
Interest    2629

SectionSECTION 2.14
Alternate Rate of Interest    2729

SectionSECTION 2.15
Increased Costs    2730

SectionSECTION 2.16
Break Funding Payments    2831

SectionSECTION 2.17
Taxes 29.    32

SectionSECTION 2.18
Payments Generally; Allocation of Proceeds; Sharing of Set-offs 31.    34

SectionSECTION 2.19
Mitigation Obligations; Replacement of Lenders 32.    35

SECTION 2.20
Illegality    36

ARTICLE III
REPRESENTATIONS AND WARRANTIES    3337



 
ii
 



100027929.2
100027929

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SectionSECTION 3.01
Organization; Powers    3337

SectionSECTION 3.02
Authorization; Enforceability    3337

SectionSECTION 3.03
Governmental Approvals; No Conflicts    3337

SectionSECTION 3.04
Financial Condition; No Material Adverse Change    3437

SectionSECTION 3.05
Properties    3438

SectionSECTION 3.06
Litigation and Environmental Matters    3438

SectionSECTION 3.07
Compliance with Laws and Agreements    3538

SectionSECTION 3.08
Investment Company Status    3538

SectionSECTION 3.09
Taxes    3539

SectionSECTION 3.10
ERISA    3539

SectionSECTION 3.11
Disclosure    3539

SectionSECTION 3.12
Insurance    3539

SectionSECTION 3.13
Use of Proceeds; Margin Regulations    3639



 
iii
 



100027929.2
100027929

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SectionSECTION 3.14
Labor Matters    3639

SectionSECTION 3.15
Subsidiaries    3640

SectionSECTION 3.16
Event of Default    3640

SectionSECTION 3.17
OFAC    3640

SectionSECTION 3.18
Money Laundering, FCPA and Counter-Terrorist Financing Laws    3640

SectionSECTION 3.19
Anti-Corruption Laws and Sanctions    40

SECTION 3.20
Solvency    3640

ARTICLE IV
CONDITIONS    3641

SectionSECTION 4.01
Closing Date    3641

ARTICLE V
AFFIRMATIVE COVENANTS    3742

SectionSECTION 5.01
Financial Statements and Other Information    3842

SectionSECTION 5.02
Notices of Material Events    3943

SectionSECTION 5.03
Existence; Conduct of Business    4044

SectionSECTION 5.04
Payment of Obligations    4044



 
iv
 



100027929.2
100027929

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SectionSECTION 5.05
Maintenance of Properties    4044

SectionSECTION 5.06
Books and Records; Inspection Rights    4044

SectionSECTION 5.07
Compliance with Laws    4145

SectionSECTION 5.08
Use of Proceeds; Margin Regulations    4145

SectionSECTION 5.09
Insurance    4145

SectionSECTION 5.10
[Reserved]    4145

SectionSECTION 5.11
Guarantee Requirement; Further Assurances    4145

ARTICLE VI
NEGATIVE COVENANTS    4146

SectionSECTION 6.01
Indebtedness    4246

SectionSECTION 6.02
Liens    4448

SectionSECTION 6.03
Fundamental Changes; Business Activities    4550

Section 6.04
Asset Sales    46SECTION 6.04    [Reserved].    50

SectionSECTION 6.05
[Reserved] 46.    50



 
v
 



100027929.2
100027929

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SectionSECTION 6.06
Swap Agreements    4650

SectionSECTION 6.07
Transactions with Affiliates    4650

SectionSECTION 6.08
[Reserved] 46.    51

SectionSECTION 6.09
Interest Expense Coverage Ratio    4751

SectionSECTION 6.10
Debt to Capitalization Ratio    4751

ARTICLE VII
EVENTS OF DEFAULT    4751

ARTICLE VIII
[RESERVED.]    4954

ARTICLE IX
MISCELLANEOUS    4954

SectionSECTION 9.01
Notices    4954

SectionSECTION 9.02
Waivers; Amendments    5055

SectionSECTION 9.03
Expenses; Indemnity; Damage Waiver    5156

SectionSECTION 9.04
Successors and Assigns 53.    58

SectionSECTION 9.05
Survival    5560

SectionSECTION 9.06
Counterparts; Integration; Effectiveness    5560



 
vi
 



100027929.2
100027929

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




SectionSECTION 9.07
Severability    5560

SectionSECTION 9.08
Right of Setoff    5560

SectionSECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process    5661

SectionSECTION 9.10
WAIVER OF JURY TRIAL    5661

SectionSECTION 9.11
Headings    5662

SectionSECTION 9.12
Confidentiality 56.    62

SectionSECTION 9.13
USA PATRIOT Act    5763

SectionSECTION 9.14
No Fiduciary Relationship    5763

SectionSECTION 9.15
Interest Rate Limitation    5863

SectionSECTION 9.16
Release of Guarantees    5863

SectionSECTION 9.17
No Other Duties    5863

SECTION 9.18
Acknowledgment and Consent to Bail-In of UUA Financial Institutions    64





 
vii
 



100027929.2
100027929

--------------------------------------------------------------------------------






SCHEDULES:
Schedule I – Pricing Schedule
Schedule 3.06 – Disclosed Matters
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens


EXHIBITS:
Exhibit A – [Reserved]
Exhibit B – Form of Guarantee Agreement
Exhibit C – Form of Borrowing Request
Exhibit D – Form of Interest Election Request
Exhibit E – Form of Compliance Certificate
Exhibit F – Form of Solvency Certificate
Exhibit G – Form of Note
Exhibit H – Form of U.S. Tax Compliance Certificate






100027929.2
 
viii
 



100027929

--------------------------------------------------------------------------------






TERM LOAN AGREEMENT, dated as of April 7, 2015 (as it may be amended or modified
from time to time, this “Agreement”), between TYSON FOODS, INC., a Delaware
corporation (the “Borrower”) and Bank of America, N.A., as lender (the
“Lender”).
The parties hereto agree as follows:
ARTICLE I    ARTICLE I

Definitions
SECTION 1.01    Defined Terms. As used in this Agreement and in any Schedules
and Exhibits to this Agreement, the following terms have the meanings specified
below:
“2016 Notes” means the Borrower’s 6.60% Senior Notes due 2016.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Obligations” has the meaning set forth in the Guarantee Agreement.
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period.
“AdvancePierre” means AdvancePierre Foods Holdings, Inc., a Delaware
corporation.
“AdvancePierre Notes” means AdvancePierre’s 5.50% Senior Notes due 2024.
“AdvancePierre Notes Premium Amount” means the aggregate amount of make-whole
payments, premiums and other amounts paid in excess of the face amount of
AdvancePierre Notes prepaid or redeemed which constitutes interest expense in
accordance with GAAP or would constitute “Consolidated Cash Interest Expense”
but for the last sentence of the definition of such term.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 6.07,6.07, the term “Affiliate” shall also
mean any Person that is an executive officer or director of the Person
specified, any Person that directly or indirectly beneficially owns Equity
Interests in the Person specified representing 10% or more of the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Person specified and any Person that
would be an Affiliate of any such beneficial owner pursuant to this definition
(but without giving effect to this proviso).
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds
EffectiveNYFRB Rate in effect on such day plus 1/2 of 10.50% per annum and (c)
the Adjusted Eurocurrency Rate for a one month Interest Period on such day


1
100027929.2
100027929

--------------------------------------------------------------------------------





(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1% per annum, provided that, for the avoidance of doubtfor a deposit in
dollars with a maturity of one month plus 1.00% per annum. For purposes of
clause (c) above, the Adjusted Eurocurrency Rate foron any day shall be based on
the rate appearing on the Reuters LIBOR 01 page (or on any successor or
substitute page of such page)LIBOR Rate at approximately 11:00 a.m., London time
on such day, on such day for deposits in dollars with a maturity of one month;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds EffectiveNYFRB Rate or the Adjusted Eurocurrency Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds EffectiveNYFRB Rate or the Adjusted Eurocurrency
Rate, respectivelyas the case may be. If the Alternate Base Rate shall be used
as an alternate rate of interest to that of the Adjusted Eurocurrency Rate
pursuant to Section 2.14, then the Alternate Base Rate shall be the greater of
clause (a) and (b) above and shall be determined without reference to clause (c)
above.


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery, corruption or money laundering.
“Applicable Rate” has the meaning assigned to such term in the Pricing Schedule.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) the Lender, (b) an Affiliate of the Lender or (c) an entity or an
Affiliate of an entity that administers or manages the Lender.
“ASC 815” means Financial Accounting Standards Board, Accounting Standards
Codification 815, Derivatives and Hedging (as such may be amended, supplemented
or replaced).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
(or any successor thereto).
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrowing” means the borrowing of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.


2
100027929.2
100027929

--------------------------------------------------------------------------------





“Borrowing Request” means a request by the Borrower for a Borrowing of Loans in
accordance with Section 2.03.2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act, and the rules of the SEC thereunder as in effect on
the Closing Date) other than the Permitted Holders of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the Borrower or (b) a “Change of
Control” (or other defined term having a similar purpose) as defined under any
of the Covered Notes or in any document governing any refinancing thereof;
provided, however, that for purposes of clause (a), the Permitted Holders shall
be deemed to beneficially own any Equity Interests of the Borrower held by any
other Person (the “parent entity”) so long as the Permitted Holders beneficially
own (as so defined), directly or indirectly, in the aggregate a majority of the
voting power of the Equity Interests of the parent entity.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented, promulgated or issued.
“Charges” has the meaning set forth in Section 9.15.
“Chief Financial Officer” means, with respect to any Person, the chief financial
officer of such Person.
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived).


3
100027929.2
100027929

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means the obligation of the Lender to make the Loan to the Borrower
on the Closing Date in a principal amount of $500,000,000.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Lender by means of electronic communications pursuant
to Section 9.01.
“Competitor” means any Person (or a reasonably identifiable Affiliate of such
Person) that competes with the Borrower and its Subsidiaries in the industries
in which they conduct their business. and is identified by the Borrower in
writing to the Lender (or is a reasonably identifiable Affiliate of such
Person).
“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) interest expense during such period
(including imputed interest expense in respect of Capital Lease Obligations and
taking into account net payments under Swap Agreements entered into to hedge
interest rates that would be included in the computation of interest expense
under GAAP to the extent such net payments are allocable to such period in
accordance with GAAP) of the Borrower and its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, (ii) the interest
expense that would be imputed for such period in respect of Synthetic Leases of
the Borrower and its consolidated Subsidiaries if such Synthetic Leases were
accounted for as Capital Lease Obligations, determined on a consolidated basis
in accordance with GAAP, (iii) any interest or other financing costs becoming
payable during such period in respect of Indebtedness of the Borrower or its
consolidated Subsidiaries to the extent such interest or other financing costs
shall have been capitalized rather than included in Consolidated Interest
Expense for such period in accordance with GAAP, (iv) any cash payments made
during such period in respect of amounts referred to in clause (b)(ii) below
that were amortized or accrued in a previous period (other than any such cash
payments in respect of AdvancePierre Notes) and (v) to the extent not otherwise
included in Consolidated Interest Expense, commissions, discounts, yield and
other fees and charges incurred in connection with Securitization Transactions
which are payable to any person other than the Borrower or any Subsidiary, and
any other amounts comparable to or in the nature of interest under any
Securitization Transaction, including losses on the sale of assets relating to
any receivables securitization transaction accounted for as a “true sale”, minus
(b) the sum of (i) to the extent included in Consolidated Interest Expense for
such period, noncash amounts attributable to amortization or write-off of
capitalized interest or other financing costs paid in a previous period, (ii) to
the extent included in Consolidated Interest Expense for such period, noncash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period, and (iii) to the extent included in such
Consolidated Interest Expense for such period, noncash amounts attributable to
Swap Agreements pursuant to GAAP, including as a result of the application of
ASC 815. For purposes of calculating Consolidated Cash Interest Expense for any
period, if during such period the Borrower or any Subsidiary shall have
consummated a Material Acquisition or a Material Disposition, Consolidated Cash
Interest Expense for such period shall be calculated after giving pro forma
effect thereto in accordance with Section 1.04(b). The AdvancePierre Notes
Premium Amount paid to holders of the AdvancePierre Notes in connection with the
prepayment or redemption thereof shall be disregarded for purposes of
calculating Consolidated Cash Interest Expense for any period.


4
100027929.2
100027929

--------------------------------------------------------------------------------





“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv)
extraordinary noncash losses for such period, (v) noncash charges to the extent
solely attributable to unrealized losses under ASC 815 (provided that any cash
payment made with respect to any such noncash charge shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made (it being understood that the provision of cash collateral shall not
constitute a “payment” for these purposes)), and (vi) noncash charges (including
goodwill writedowns) for such period (provided that any cash payment made with
respect to any such noncash charge shall be subtracted in computing Consolidated
EBITDA during the period in which such cash payment is made) and minus (b)
without duplication and to the extent included in determining such Consolidated
Net Income, the sum of (i) any extraordinary noncash gains for such period, (ii)
noncash gains to the extent solely attributable to unrealized gains under ASC
815 (provided that any cash received with respect to any such noncash gain shall
be added in computing Consolidated EBITDA during the period in which such cash
is received) and (iii) nonrecurring noncash gains for such period (provided that
any cash received with respect to any such nonrecurring noncash gain shall be
added in computing Consolidated EBITDA during the period in which such cash is
received), all determined on a consolidated basis in accordance with GAAP. For
purposes of calculating Consolidated EBITDA for any period, if during such
period the Borrower or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto in accordance with Section
1.04(b).
“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP. For purposes of calculating
Consolidated Interest Expense for any period, if during such period the Borrower
or any Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.04(b).
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its consolidated Subsidiaries for such period (taken
as a single accounting period) determined in conformity with GAAP, excluding (to
the extent otherwise included therein) any gains or losses, together with any
related provision for taxes, realized upon any sale of assets other than in the
ordinary course of business; provided, however, that (other than for purposes of
any calculation made on a Pro Forma Basis) there shall be excluded from
Consolidated Net Income the net income (or loss) of (a) other than for purposes
of any calculation made on a Pro Forma Basis, any Person accrued prior to the
earlier of the date such Person becomes a Subsidiary of the Borrower or any of
its consolidated Subsidiaries or is merged into or consolidated with the
Borrower or any of its consolidated Subsidiaries or such Person’s assets are
acquired by the Borrower or any of its consolidated Subsidiaries or (b) any
Variable Interest Entity.
“Consolidated Net Tangible Assets” means, at any date, total assets of the
Borrower and its consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP minus (a) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Borrower
and its consolidated Subsidiaries and (b) goodwill and other intangible assets
of the Borrower and its consolidated Subsidiaries, in each case determined on a
consolidated basis in accordance with GAAP.


5
100027929.2
100027929

--------------------------------------------------------------------------------





“Consolidated Total Capitalization” means, on any date, the sum as of such date
of (a) Debt to Capitalization Ratio Indebtedness as of such date and (b) total
shareholders’ equity of the Borrower, including noncontrolling interests, as of
such date, determined on a consolidated basis in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto. Solely for purposes of the definition of
“Affiliate”, “Control” shall also mean the possession, directly or indirectly,
of the power to vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of a
Person.
“Corporate Rating” means, at any time, (a) with respect to S&P, the Borrower’s
corporate credit rating then in effect (or at any time when there is no
corporate credit rating in effect, the Borrower’s Index Rating) from S&P, (b)
the Borrower’s corporate family rating then in effect (or at any time when there
is no corporate family rating in effect, the Borrower’s Index Rating) from
Moody’s, (b) with respect to Moody’s, the Borrower’s corporate family rating and
(c) with respect to Fitch, the Borrower’s issuer default rating then in effect
(or at any time when there is no issuer default rating in effect, the Borrower’s
Index Rating) from Fitch rating.
“Covered Notes” means each of the 2016 Notes, the Borrower’s 7% Notes due 2018,
the Borrower’s 4.50% Senior Notes due 2022 and the Borrower’s 7% Senior Notes
due 2028.
“Debt to Capitalization Ratio” means, on any date, the ratio of (a) Debt to
Capitalization Ratio Indebtedness as of such date, to (b) Consolidated Total
Capitalization as of such date.
“Debt to Capitalization Ratio Indebtedness” means, on any date, determined on a
consolidated basis in accordance with GAAP, Indebtedness for Borrowed Money as
of such date, less, to the extent included in Indebtedness for Borrowed Money,
the amount of Indebtedness of Variable Interest Entities (other than
Indebtedness of any SPE Subsidiary) that is not also Indebtedness of the
Borrower or any Subsidiary (other than a Variable Interest Entity that is not an
SPE Subsidiary) of the type referred to in clause (2) of the definition of
Indebtedness for Borrowed Money. Any reference in this Agreement to Debt to
Capitalization Ratio Indebtedness of a Subsidiary shall exclude any Indebtedness
of such Subsidiary that is owed to the Borrower or another Subsidiary, except to
the extent such Indebtedness shall have been transferred or pledged to a Person
other than the Borrower or a Subsidiary.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in any SEC Filing (excluding
any such disclosure under the caption “Risk Factors”, “Cautionary Statements”
and any other disclosure in any SEC Filing that is cautionary, predictive or
forward-looking in nature).
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:


6
100027929.2
100027929

--------------------------------------------------------------------------------





(a) (a) matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b) (b) is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or
(c) (c) is redeemable (other than solely for Equity Interests in such Person
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) or is required to be repurchased by
such Person or any of its Affiliates, in whole or in part, at the option of the
holder thereof;
in each case, on or prior to the date one year after the latest Maturity Date
hereunder; provided, however, that an Equity Interest in any Person that would
not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale” or a “change of control”
occurring prior to the date one year after the latest Maturity Date hereunder
shall not constitute a Disqualified Equity Interest if any such requirement
becomes operative only after repayment in full of all the Loans and all other
Obligations under the Loan Documents that are accrued and payable and the
termination of the Commitments.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any State thereof or the District of Columbia.
“dollars” or “$” refers to lawful money of the U.S.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Environmental Laws” means all treaties, laws (including common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, the preservation


7
100027929.2
100027929

--------------------------------------------------------------------------------





or reclamation of natural resources, the generation, management, use, presence,
release or threatened release of, or exposure to, any Hazardous
Materialpollutants, contaminants or toxic or hazardous substances, materials or
wastes, or to health and safety matters (including occupational safety and
health standards).
“Environmental Liability” means liabilities, obligations, claims, actions,
suits, judgments, or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment, disposal or arrangement for disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, any warrants, options or
other rights entitling the holder thereof to purchase or acquire any such equity
interest (other than, prior to the date of conversion, Indebtedness that is
convertible into any such Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from any Plan or Multiemployer
Plan during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or notification that a Multiemployer Plan is in
reorganization; (c) the filing of a notice of intent to terminate a Plan or the
treatment of a Multiemployer Plan amendment as a termination under Section 4041
or 4041A of ERISA; (d) the institution of proceedings to terminate a Plan or a
Multiemployer Plan by the PBGC; (e) the failure to make required contributions
under Section 412 of the Code or Section 302 of ERISA; (f) the failure of any
Plan to satisfy the minimum funding standard (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan; (g) a determination that
any Plan is in “at risk” status (as defined in Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (h) the receipt by the Borrower or any ERISA
Affiliate of any notice imposing Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or is in reorganization, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); (i) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code or
Section 406 of ERISA) with respect to which the Borrower or any ERISA Affiliate
is a “disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) or with respect
to which the Borrower or any such ERISA Affiliate could otherwise be liable in
an amount that could reasonably be expected to result in a Material Adverse
Effect; and (j) any other event or


8
100027929.2
100027929

--------------------------------------------------------------------------------





condition which constitutes or might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability under
Title IV of ERISA, other than PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate; and (k) any Foreign
Benefit Event.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.
“Eurocurrency Rate” means,:
(a) for any Interest Period with respect to anya Eurocurrency Borrowing for any
Interest Period, the rate appearing on Reuters LIBOR 01 page (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined, the rate per annum equal
to the London Interbank Offered Rate (“LIBOR”) or a comparable or successor
rate, which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Lender from time to time
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) (in such case, the “LIBOR Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollarDollar deposits (for
delivery on the first day of such Interest Period) with a maturity
comparableterm equivalent to such Interest Period. In the event that such rate
is not available at such time for any reason, then the “Eurocurrency Rate” with
respect to such Eurocurrency Borrowing for such Interest Period shall be the
rate at which dollar deposits of an amount comparable to the amount of such
Eurocurrency Borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of the Lender in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,;
and;
(b) for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to the commencement of such Interest Period. 2such date
for U.S. Dollar deposits with a term of one month commencing that day.


“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of any Loan Party
hereunder or any other Loan Document, (a) any Taxes imposed on or measured by
net income (however denominated), franchise Taxes and branch profits


9
100027929.2
100027929

--------------------------------------------------------------------------------





Taxes, in each case, (i) imposed as a result of such recipient being organized
under the laws of, or having its principal office located in or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Foreign Lender, U.S. federal withholding
Tax imposed by a Requirement of Law (including FATCA) in effect at the time
aTaxes imposed on amounts payable to or for the account of such Foreign Lender
with respect to any payment made by or on account of any obligation of a Loan
Party pursuant to a law in effect at the time such Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.19(b2.17(e) or
9.02(c)), becomes a party to this Agreement (or designates a new lending
office), with respect to any payment made by or on account of any obligation of
a Loan Party to such Foreign Lender, except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts with respect
to such withholding TaxTaxes under Section 2.17(a) or 2.17(c), or (c) Taxes
attributable to thea Lender’s failure to comply with Section 2.17(f) or (d) any
Taxes imposed under FATCA.
“Existing Credit Agreement” means that certain Term Loan Agreement, dated as of
July 15, 2014, among Tyson Foods, Inc., as borrower, the subsidiary borrowers
party thereto, the lenders party thereto and Morgan Stanley Senior Funding,
Inc., as administrative agent, as in effect immediately prior to the
effectiveness of this Agreement on the Closing Date.
“Facility RatingRatings” means, forwith respect to any rating agencyRating
Agency at any time, the rating then in effect from such rating agency applicable
to the Obligations of the Borrower underassigned by such Rating Agency to the
credit facility established by this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
implementing any of the foregoing, and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any of the foregoing.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, asrate calculated by the NYFRB based on such day’s
federal funds transactions by depository institutions (as determined in such
manner as the NYFRB shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Lender from three
Federal funds brokers of recognized standing selected by itNYFRB as the federal
funds effective rate; provided that if such rate shall be less than zero, the
Federal Funds Effective Rate shall be deemed to be zero.
“Fee Receiver” means any Person that receives any fees under Section 2.17.
“Fitch” means Fitch Ratings, a wholly owned subsidiary of Fimalac, S.AInc., and
any successor to its rating agency business.


10
100027929.2
100027929

--------------------------------------------------------------------------------





“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under applicable law, on or before the due date for
such contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign Pension Plan
or to appoint a trustee or similar official to administer any such Foreign
Pension Plan, or alleging the insolvency of any such Foreign Pension Plan, (d)
the incurrence of any liability by the Borrower under applicable law on account
of the complete or partial termination of such Foreign Pension Plan or (e) the
occurrence of any transaction that is prohibited under any applicable law and
that could reasonably be expected to result in the incurrence of liability by
the Borrower.
“Foreign Lender” means any Lender (a) with respect to the Borrower (if the
Borrower is not a U.S. Borrower) and any Tax, that is treated as foreign by the
jurisdiction imposing such Tax and (b) with respect to the Borrower (if the
Borrower is a U.S. Borrower), that (1) is not a “U.S.that is not a “United
States person” as defined by Section 7701(a)(30) of the Code (a “U.S. Person”),
or (2) is a partnership or other entity treated as a partnership for United
States federal income tax purposes whichthat is a U.S. Person, but only to the
extent the beneficial owners (including indirect partners if its direct partners
are partnerships or other entities treated as partnerships for United States
Federalfederal income tax purposes) are not U.S. Persons.
“Foreign Pension Plan” means an employee benefit plan that, under the applicable
law of any jurisdiction other than the United States of America, the Borrower is
required to fund through a trust or other funding vehicle, other than a trust or
funding vehicle maintained exclusively by a Governmental Authority.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means generally accepted accounting principles in the U.S., including
those set forth in: (a) the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants; (b)
the Accounting Standards Codification of the Financial Accounting Standards
Board; (c) such other statements by such other entity as are approved by a
significant segment of the accounting profession; and (d) the rules and
regulations of the SEC governing the inclusion of financial statements
(including pro forma financial statements) in periodic reports required to be
filed pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state, provisional, territorial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank) having
jurisdiction over the Borrower, any Subsidiary or any Lender, as the context may
require.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance


11
100027929.2
100027929

--------------------------------------------------------------------------------





or supply funds for the purchase of) any security for the payment thereof, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation, provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.
“Guarantee Agreement” means the Guarantee Agreement among the Borrower, the
other Subsidiary Guarantors and the Lender, substantially in the form of Exhibit
B.
“Guarantee Requirement” means the requirement that:
(a) (a) the Lender shall have received on the Closing Date from each of the
Borrower and TFM a counterpart of the Guarantee Agreement duly executed and
delivered on behalf of such Person; and
(b) (b) if any Subsidiary (including TFM, in the event it shall have been
released from its Guarantee under the Guarantee Agreement as provided in Section
9.16(b)) of the Borrower shall be or become actually or contingently liable
under any Guarantee for any Material Indebtedness of the Borrower, the Lender
shall have received a Guarantor Joinder Agreement or a supplement thereto, as
applicable, duly executed and delivered on behalf of such Subsidiary, together
with documents and opinions of the type referred to in paragraph (e) of Section
4.01; and
(c)    if the Borrower shall be or become actually or contingently liable under
any Guarantee for any Material Indebtedness of AdvancePierre or any of its
Subsidiaries, the Lender shall have received a Guarantee Agreement or a
supplement thereto, as applicable, duly executed and delivered on behalf of
AdvancePierre and/or each such Subsidiary, as applicable, together with
documents and opinions of the type referred to in Sections 4.01(b) and 4.01(c)
with respect to such Subsidiary.
“Guaranteed Obligations” means (a) all Obligations and (b) all Additional
Obligations.
“Guaranteed Parties” has the meaning assigned to such term in the Guarantee
Agreement.
“Guarantor Joinder Agreement” means a Supplement to the Guarantee Agreement
substantially in the form of Exhibit I to the Guarantee Agreement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including any
petroleum products or byproducts and all other hydrocarbons, radon gas, molds,
asbestos or asbestos-containing materials, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances, infectious or medical wastes and all other substances or wastes of
any nature that are prohibited, limited or regulated pursuant to, or that could
give rise to liability under, any Environmental Law.
“incur” means create, incur, assume, Guarantee or otherwise become responsible
for, and “incurred” and “incurrence” shall have correlative meanings.


12
100027929.2
100027929

--------------------------------------------------------------------------------





“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business and excluding obligations with respect to letters of credit securing
such trade accounts payable entered into in the ordinary course of business of
such Person to the extent such letters of credit are not drawn upon or, if and
to the extent drawn upon, such drawings are reimbursed no later than the tenth
Business Day following payment on the letter of credit), (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(including payments in respect of non-competition agreements or other
arrangements representing acquisition consideration, in each case, entered into
in connection with an acquisition, but excluding (i) accounts payable incurred
in the ordinary course of business on normal commercial terms and not overdue by
more than 60 days, (ii) deferred compensation and (iii) any purchase price
adjustment, earnout or deferred payment of a similar nature (other than in
respect of non-competition agreements and other such arrangements referred to
above) incurred in connection with an acquisition (but only to the extent that
no payment has at the time accrued pursuant to such purchase price adjustment,
earnout or deferred payment obligation, at the time of closing of such
acquisition, the amount thereof is not determinable and, to the extent the
amount thereof thereafter becomes fixed and determined, such amount is payable
within 60 days thereafter; provided that, if such amount shall not have been
paid within 60 days thereafter, such amount shall no longer be excluded under
this clause (iii)), (e) all Capital Lease Obligations and Synthetic Lease
Obligations of such Person, (f) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty (other than obligations with respect to letters of credit securing
obligations (other than obligations of other Persons described in clauses (a)
through (e) above) entered into in the ordinary course of business of such
Person to the extent such letters of credit are not drawn upon or, if and to the
extent drawn upon, such drawing is reimbursed no later than the tenth Business
Day following payment on the letter of credit), (g) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, (h) all
Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests, (i) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, the amount of such Indebtedness being deemed
to be the lesser of the fair market value (as determined reasonably and in good
faith by the Chief Financiala Responsible Officer of the Borrower) of such
property or assets and the amount of the Indebtedness so secured, (j) all
Guarantees by such Person of Indebtedness of others, and (k) all obligations of
such Person in respect of Securitization Transactions (valued as set forth in
the definition of Securitization Transaction). Indebtedness shall not include
obligations under any operating lease of property that is not capitalized on the
balance sheet of the Borrower or any Subsidiary, except that Synthetic Lease
Obligations shall constitute Indebtedness. The Indebtedness of any Person shall
include the Indebtedness of any other Person (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such other Person, except to the extent the terms of such Indebtedness provide
that such Person is not liable therefor. Notwithstanding the foregoing, in
connection with the purchase by the Borrower or any Subsidiary of any business,
the term “Indebtedness” will exclude post-closing payment adjustments to which
the seller may


13
100027929.2
100027929

--------------------------------------------------------------------------------





become entitled to the extent such payment is determined by a final closing
balance sheet or such payment depends on the performance of such business after
the closing; provided, however, that, at the time of closing, the amount of any
such payment is not determinable and, to the extent such payment thereafter
becomes fixed and determined, the amount is paid within 60 days thereafter. The
amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all obligations as described above; provided, however,
that, in the case of Indebtedness sold by the obligor at a discount, the amount
of such Indebtedness at any time shall be the accreted value thereof at such
time. Except as otherwise expressly provided herein, the term “Indebtedness”
shall not include cash interest thereon.
“Indebtedness for Borrowed Money” means the sum, determined on a consolidated
basis in accordance with GAAP, of (1) all Indebtedness of the Borrower and its
consolidated Subsidiaries of the types referred to in clauses (a), (b), (d), (e)
and (k) (as determined in accordance with the second sentence of the definition
of Securitization Transaction) of the definition of Indebtedness plus (2) all
Indebtedness of the Borrower and its consolidated Subsidiaries of the types
referred to in clauses (f), (i) and (j) of the definition of Indebtedness in
respect of such Indebtedness of others of the types referred to in such clauses
(a), (b), (d), (e) and (k) (as determined in accordance with the second sentence
of the definition of Securitization Transaction), but excluding Guarantees of
third party grower Indebtedness. Any reference in this Agreement to Indebtedness
for Borrowed Money of a Subsidiary shall exclude any Indebtedness of such
Subsidiary that is owed to the Borrower or another Subsidiary, except to the
extent such Indebtedness shall have been transferred or pledged to a Person
other than the Borrower or a Subsidiary.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Index Rating” means, for any rating agency at any time, the rating then in
effect from such rating agency applicable to the Borrower’sDebt” means senior,
unsecured, non-credit enhanced (other than by guarantees of
subsidiariesSubsidiaries that also guaranteeGuarantee the Obligations at such
time) long-term debt for borrowed money of the Borrower.
“Index Rating” means, with respect to any Rating Agency at any time, the rating
assigned by such Rating Agency to the Index Debt.
“IndemniteeInformation” has the meaning set forth in Section 9.03(b)9.12.
“Initial Lender” means Bank of America, N.A.
“Interest Election Request” means a request by the Borrower on behalf of the
Borrower to convert or continue a Borrowing in accordance with Section
2.08.2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each of March, June, September, and December, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest


14
100027929.2
100027929

--------------------------------------------------------------------------------





Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and (c) with respect to any Loan, the applicable Maturity
Date.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect,; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing onlyan Interest Period with a duration of one month or
more, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period with a duration of one month or more shall
end on the next preceding Business Day and (b) any Interest Period with a
duration of one month or more that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“IRS” means the United States Internal Revenue Service.
“Lead Arranger” means Sole Lead Arranger and Sole Bookrunner named on the cover
of this Agreement.
“Lender” means the Initial Lender and any other Person that shall have become a
party hereto pursuant to Section 9.04,9.04, other than any such Person that
shall have ceased to be a party hereto pursuant to Section 9.04.“Lead Arranger”
means Sole Lead Arranger and Sole Bookrunner named on the cover of this
Agreement9.04.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the Guarantee Agreement, any promissory
notes issued pursuant to this Agreement and any Guarantor Joinder Agreement, as
well as all other agreements, instruments, documents and certificates identified
in Article IV or otherwise executed and delivered by the Borrower or any of its
Subsidiaries to, or in favor of, the Lender, including all powers of attorney,
consents, assignments, contracts, notices and other written materials whether
heretofore, now or hereafter executed by or on behalf of the Borrower or any of
its Subsidiaries, or any employee of the Borrower or any of its Subsidiaries,
and delivered to the Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
“Loan Party” means the Borrower and each Domestic Subsidiary that is a party to
a Loan Document.


15
100027929.2
100027929

--------------------------------------------------------------------------------





“Loans” means the term loan made by the Lender to the Borrower pursuant to this
Agreement.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Acquisition” means any acquisition or a series of related acquisitions
(other than solely among the Borrower and the Subsidiaries), of (a) Equity
Interests in any Person if, after giving effect thereto, such Person will become
a Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment but excluding earnout or similar payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $50,000,000.150,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, condition (financial or otherwise) or
liabilities (including contingent liabilities) of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party, or (c) the
rights of or benefits available to the Lender under this Agreement or any other
Loan Document.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions (other than solely
among the Borrower and the Subsidiaries), of (a) all or substantially all the
issued and outstanding Equity Interests in any Person that are owned by the
Borrower or any Subsidiary or (b) assets comprising all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person; provided that the
aggregate consideration therefor (including Indebtedness assumed by the
transferee in connection therewith, all obligations in respect of deferred
purchase price (including obligations under any purchase price adjustment but
excluding earnout or similar payments) and all other consideration payable in
connection therewith (including payment obligations in respect of noncompetition
agreements or other arrangements representing acquisition consideration))
exceeds $50,000,000.150,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate outstanding principal amount
exceeding $75,000,000.150,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
of its Subsidiaries in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
“Material Subsidiary” means each Subsidiary of the Borrower that is not a Loan
Party (a) the consolidated total assets of which equal 3.75% or more of the
consolidated total assets of the Borrower or (b) the consolidated revenues of
which equal 3.75% or more of the consolidated revenues of the Borrower, in each
case as of the end of or for the most recent period of four consecutive fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of any
such financial statements, as of the end of or for the period of four
consecutive fiscal quarters of the Borrower ended June 30, 2012); provided that
if at the end of or for any such most recent


16
100027929.2
100027929

--------------------------------------------------------------------------------





period of four consecutive fiscal quarters the combined consolidated total
assets or combined consolidated revenues of all Subsidiaries that under clauses
(a) and (b) above would not constitute Material Subsidiaries shall have exceeded
10% of the consolidated total assets of the Borrower or 10% of the consolidated
revenues of the Borrower (calculated without duplication of assets or revenues),
then one or more of such excluded Subsidiaries shall for all purposes of this
Agreement be deemed to be Material Subsidiaries in descending order based on the
amounts of their consolidated total assets or consolidated revenues, as the case
may be, until such excess shall have been eliminated.
“Maturity Date” means, as applicable, the earlier of (i) August 18, 2020 and
(ii) the date of acceleration of the Loans pursuant to Article VII hereof.
“Maximum Rate” has the meaning set forth in Section 9.15.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NLRC” has the meaning set forth in the definition of “Philippines NLRC Award”.
“Non-Consenting Lender” has the meaning set forth in Section 9.02(c).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not published for any day that is
a Business Day, the NYFRB Rate shall be the rate quoted for such day for a
federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Lender from a federal funds broker of recognized standing
selected by it; provided further that if the NYFRB Rate, determined as set forth
above, shall be less than zero, the NYFRB Rate shall be deemed to be zero.
“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations of the Borrower
to any of the Guaranteed Parties under any Loan Document, including obligations
to pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual performance of all other
obligations of the Borrower under or pursuant to any Loan Document and (c) the
due and punctual payment and performance of all the obligations of each other
Loan Party under or pursuant to each Loan Document (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).
“OFAC” has the meaning assigned to such term in Section 3.17.3.17.


17
100027929.2
100027929

--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to the Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, Taxes imposed as a result
of a present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, or become a party to, performed its obligations or received
payments under, received or perfected a security interest under, sold or
assigned an interest in any Loan or Loan Document, engaged in any other
transaction pursuant to, or enforced, any Loan Documents).
“Other Taxes” means any and all present or future recording, stamp, court or
documentary Taxes and any other excise, transfer, sales, property, intangible,
filing or similar Taxes arising from any payment made under, from the execution,
delivery, performance, enforcement or registration of, or from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, but excluding Excluded Taxes and Other Connection Taxes imposed with
respect to an assignment (other than an assignment pursuant to a request by the
Borrower under Section 2.19(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day as an Overnight Bank Funding
Rate (from and after such date as the NYFRB shall commence to publish such
composite rate); provided that if such rate shall be less than zero, the
Overnight Bank Funding Rate shall be deemed to be zero.
“PACA” shall mean the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et. seq., as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented, together with all
rules, regulations and interpretations thereunder or related thereto.
“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
“Participant Register” has the meaning specified in Section 9.04(c)(iv).
“PATRIOT Act” has the meaning assigned to such term in Section 9.13.Patriot Act”
means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October
26, 2001)), as amended from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.
“Permitted Encumbrances” means:
(a) (a) Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.045.03;


18
100027929.2
100027929

--------------------------------------------------------------------------------





(b) (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;
(c) (c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws;(d)     (other than any Lien imposed pursuant to Section 430(k) of
the Code or Section 303(k) of ERISA or a violation of Section 436 of the Code)
and (ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Borrower or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;
deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;
(d)    pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than Indebtedness for borrowed money), leases (other than
Capital Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case, in the
ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
(e) (e) judgment liens in respect of judgments that do not constitute an Event
of Default;
(f) (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any of its Subsidiaries;
(g) (g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that, except with respect to any deposit account or funds subject to
the Lien of a Loan Document, such deposit accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by the Borrower or any of its
Subsidiaries in excess of those required by applicable banking regulations;
(h) (h) Liens in favor of, or claims or rights of any producer, grower or seller
of livestock, poultry or agricultural commodities under PACA, PSA or any similar
state or federal laws or regulations;
(i) (i) any Lien, claim or right of any Governmental Authority arising under any
law or regulation in any inventory or farm products allocable to any procurement
contract with such Governmental Authority;
(j) (j) rights and claims of joint owners of livestock (other than poultry)
under arrangements similar to TFM’s existing Alliance program;
(k)    [Reserved].


19
100027929.2
100027929

--------------------------------------------------------------------------------





(l) (k) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and its Subsidiaries in the ordinary course of
business;
(l)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;
(m)    Liens that are contractual rights of set-off; and
(n)    Liens on cash and cash equivalents made to defease or to satisfy and
discharge any debt securities;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments and Liens
referred to in clause (n).
“Permitted Fee Receiver” means any Fee Receiver that, with respect to any fees
paid under Section 2.17, delivers to the Borrower and the Lender, on or prior to
the date on which such Fee Receiver becomes a party hereto (and from time to
time thereafter upon the request of the Borrower and the Lender, unless such Fee
Receiver becomes legally unable to do so solely as a result of a Change in Law
after becoming a party hereto), accurate and duly completed copies (in such
number as requested) of one or more of Internal Revenue Service Forms W-9,
W-8ECI, W-8EXP, W-8BEN, W-8BEN-E or W-8IMY (together with, if applicable, one of
the aforementioned forms duly completed from each direct or indirect beneficial
owner of such Fee Receiver) or any successor thereto that entitle such Fee
Receiver to a complete exemption from U.S. withholding tax on such payments
(provided, that, in the case of the Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, a Fee Receiver providing such form shall qualify as a
Permitted Fee Receiver only if such form establishes such exemption on the basis
of the “business profits” or “other income” articles of a tax treaty to which
the United States is a party and provides a U.S. taxpayer identification
number), in each case, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Lender to determine
whether such Fee Receiver is entitled to such complete exemption.
“Permitted Holders” means (a) “members of the same family” of Mr. Don Tyson as
defined in Section 447(e) of the Code and (b) any entity (including, but not
limited to, any partnership, corporation, trust or limited liability company) in
which one or more individuals described in clause (a) hereof possess over 50% of
the voting power or beneficial interests.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Philippines NLRC Award” means the award of damages against a Subsidiary of the
Borrower by the National Labor Relations Council of the Department of Labor and
Employment of the Republic of the Philippines (“NLRC”) more fully described in
the Report on Form 8-K filed by the Borrower with the SEC


20
100027929.2
100027929

--------------------------------------------------------------------------------





on December 20, 2016, and any awards in related actions, as such awards may be
modified by the NLRC or any other body, and any judicial decree affirming,
modifying or enforcing such awards.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to, by the Borrower or
any ERISA Affiliate.
“Pricing Schedule” means Schedule I attached hereto.
“Prime Rate” means rate of interest per annum from time to time published in the
“Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the Prime Lending Rate, then the
highest of such rates (each change in the Prime Rate to be effective as of the
date of publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding domestic business day); provided,
that in the event that The Wall Street Journal shall, for any reason, fail or
cease to publish the Prime Lending Rate, the Lender shall choose a reasonably
comparable index or source to use as the basis for the Prime Lending Rate.
“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period or (ii) the incurrence of any Indebtedness by the
Borrower or any Subsidiary and any incurrence, repayment, issuance or redemption
of other Indebtedness of the Borrower or any Subsidiary occurring at any time
subsequent to the last day of such period and on or prior to the date of
determination, as if such incurrence, repayment, issuance or redemption, as the
case may be, occurred on the first day of such period (it being understood that,
in connection with any such pro forma calculation prior to the delivery of
financial statements for the first fiscal quarter ended after the Closing Date,
such calculation shall be made in a manner satisfactory to the Lender in its
Permitted Discretion).
“Proceeding” has the meaning set forth in Section 9.03(b).
“Proposed Change” has the meaning set forth in Section 9.02(c).
“PSA” shall mean the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et.
seq., as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Rating Agencies” means Moody’s, S&P and Fitch.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof) or,
in addition in the case of any Foreign Subsidiary, Indebtedness (“Replacement
Indebtedness”) of such Foreign Subsidiary that replaces Original Indebtedness of
such Foreign Subsidiary or of any other Foreign Subsidiary organized under the
laws of the same nation as such Foreign Subsidiary within 90 days after the
repayment or prepayment of such Original Indebtedness; provided that (a) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount of such


21
100027929.2
100027929

--------------------------------------------------------------------------------





Original Indebtedness (except to the extent used to finance accrued interest and
premium (including tender or makewhole premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), it being
understood in the case of Replacement Indebtedness that is denominated in a
currency different from that of the applicable Original Indebtedness that the
principal amount of such Original Indebtedness shall be deemed to be equal to
the amount in the currency of such Replacement Indebtedness that is equal to the
principal amount of such Original Indebtedness based on the currency exchange
rates applicable on the date such Replacement Indebtedness is incurred; (b) the
maturity of such Refinancing Indebtedness shall not be earlier, and the weighted
average life to maturity of such Refinancing Indebtedness shall not be shorter,
than that of such Original Indebtedness; (c) such Refinancing Indebtedness shall
not be required to be repaid, prepaid, redeemed, repurchased or defeased,
whether on one or more fixed dates, upon the occurrence of one or more events or
at the option of any holder thereof (except, in each case, upon the occurrence
of an event of default or a change in control or as and to the extent such
repayment, prepayment, redemption, repurchase or defeasance would have been
required pursuant to the terms of such Original Indebtedness) prior to the
earlier of (i) the maturity of such Original Indebtedness and (ii) the date that
is six months after the Maturity Date hereunder; (d) such Refinancing
Indebtedness shall not constitute an obligation of any Subsidiary that shall not
have been (or, in the case of after-acquired Subsidiaries, shall not have been
required to become) an obligor in respect of such Original Indebtedness (except
that Refinancing Indebtedness of any Foreign Subsidiary may be Guaranteed by any
other Foreign Subsidiary organized under the laws of the same nation as such
Foreign Subsidiary), and shall not constitute an obligation of the Borrower if
the Borrower shall not have been an obligor in respect of such Original
Indebtedness, and, in each case (except, in the case of Foreign Subsidiaries, to
the extent specified in this clause (d)), shall constitute an obligation of such
Subsidiary or of the Borrower only to the extent of their obligations in respect
of such Original Indebtedness; (e) if such Original Indebtedness shall have been
expressly subordinated to the Obligations, such Refinancing Indebtedness shall
also be expressly subordinated to the Obligations on terms not less favorable in
any material respect to the Lender; and (f) such Refinancing Indebtedness shall
not be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) (except that Refinancing
Indebtedness of any Foreign Subsidiary may be secured by Liens on assets of any
other Foreign Subsidiary organized under the laws of the same nation as such
Foreign Subsidiary) or by any Lien having a higher priority in respect of the
Obligations than the Lien that secured such Original Indebtedness.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, Lenders holding Loans representing more than 50% of
the sum of all Loans at such time.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.


22
100027929.2
100027929

--------------------------------------------------------------------------------





“Responsible Officer” means any of the president, chief executive officer, chief
financial officerChief Financial Officer, treasurer, assistant treasurer,
controller or, chief accounting officer or the general counsel of the Borrower
but, in any event, with respect to financial matters, the foregoing person that
is responsible for preparing the financial statements and reports delivered
hereunder; provided that, when such term is used in reference to any document
executed by, or a certification of, a Responsible Officer, the secretary or
assistant secretary of the Borrower shall have delivered (which may have been on
the Closing Date) an incumbency certificate to the Lender as to the authority of
such individual.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any Equity Interests in the Borrower or any of its Subsidiaries, whether now or
hereafter outstanding, or any option, warrant, or other right to acquire any
such Equity Interests in the Borrower or any of its Subsidiaries, or any other
payment that has a substantially similar effect to any of the foregoing.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates; provided, however, any such arrangement incurred in
connection with the acquisition of property that is not capitalized on the
balance sheet of the Borrower or any Subsidiary and is leased by the Borrower or
any Subsidiary pursuant to an operating lease (other than a Synthetic Lease)
shall not be considered a Sale/Leaseback Transaction.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business.Sanctioned Country” means, at any time, a country, region
or territory which is itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any EU member
state or Her Majesty’s Treasury of the United Kingdom, (b) any Person organized
or resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clause (a) or (b).
“Sanctions” means any economic or financial sanctions or trade embargoes
promulgated, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of Treasury or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom.


23
100027929.2
100027929

--------------------------------------------------------------------------------





“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“SEC Filing” has the meaning assigned to such term in Section 3.11.3.11.
“Securities Act” means the Securities Act of 1933, as amended.
“Securitization Transaction” means any arrangement under which the Borrower or
any Subsidiary transfers accounts receivable and/or payment intangibles,
interests therein and/or related assets and rights (a) to a trust, partnership,
corporation, limited liability company or other entity (which may be an SPE
Subsidiary), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or successor
transferee (which may be an SPE Subsidiary) of Indebtedness, other securities or
interests that are to receive payments from, or that represent interests in, the
cash flow derived from such accounts receivable and/or payment intangibles,
interests therein or related assets and rights, or (b) directly to one or more
investors or other purchasers. The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal, capital or stated amount (or the substantive equivalent of any of the
foregoing) of the Indebtedness, other securities or interests referred to in the
first sentence of this definition or, if there shall be no such principal,
capital or stated amount (or the substantive equivalent of any of the
foregoing), the uncollected amount of the accounts receivable or interests
therein transferred pursuant to such Securitization Transaction, net of any such
accounts receivables or interests therein that have been written off as
uncollectible. Such “amount” or “principal amount” shall not include any amount
of Indebtedness owing by any SPE Subsidiary to the Borrower or any Subsidiary to
the extent that such intercompany Indebtedness has been incurred to finance, in
part, the transfers of accounts receivable and/or payment intangibles, interests
therein and/or related assets and rights to such SPE Subsidiary.
“SPE Subsidiary” means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Securitization Transactions and transactions
related or incidental thereto.
“Solvency Certificate” means a certificate from the chief financial officer or
other officer of equivalent duties of the Borrower demonstrating the solvency
(on a consolidated basis) of the Borrower and its subsidiaries as of the Closing
Date, on a pro forma basis for the Transactions, substantially in the form of
Exhibit F hereto.
“Solvent” means, with respect to the Borrower and its Subsidiaries, (i) the sum
of the debt (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, does not exceed the fair value of the present
assets of the Borrower and its Subsidiaries, taken as a whole, (ii) the present
fair saleable value of the assets of the Borrower and its subsidiaries, taken as
a whole, is not less than the amount that will be required to pay the probable
liabilities (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, on their debts as they become absolute and
matured, (iii) the capital of the Borrower and its Subsidiaries, taken as a
whole, is not unreasonably small in relation to the business of the Borrower or
its Subsidiaries, taken as a whole, and (iv) the Borrower and its Subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations and contingent liabilities) beyond their ability
to pay such debts as they mature in the ordinary course of business. For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to


24
100027929.2
100027929

--------------------------------------------------------------------------------





become an actual or matured liability.SPE Subsidiary” means any Subsidiary
formed solely for the purpose of, and that engages only in, one or more
Securitization Transactions and transactions related or incidental thereto.
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Lender is subject, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held and (b) any other corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date. Unless otherwise specified, “Subsidiary”
means any direct or indirect subsidiary of the Borrower. Notwithstanding the
foregoing, Dynamic Fuels, LLC shall not be a “Subsidiary” for any purpose under
the Loan Documents, nor shall any Variable Interest Entity (other than an SPE
Subsidiary) be a “Subsidiary” under the foregoing clause (b).
“Subsidiary Guarantor” means, at any time, each Subsidiary that is a party to
the Guarantee Agreement at such time.
“Subsidiary Loan Party” means each Subsidiary that is a Loan Party.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.


25
100027929.2
100027929

--------------------------------------------------------------------------------





“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02,6.02, a Synthetic Lease Obligation
shall be deemed to be secured by a Lien on the property being leased and such
property shall be deemed to be owned by the lessee.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees or other charges or withholdings (including backup
withholding) imposed by any Governmental Authority including any interest,
additions to tax or penalties applicable thereto.
“TFM” means Tyson Fresh Meats, Inc., a Delaware corporation.
“Total Assets” means the total consolidated assets of the Borrower and its
Subsidiaries according to the relevant consolidated balance sheet of the
Borrower.
“Total Commitment” means, at any time, the aggregate amount of the Commitments
in effect at such time.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents to which they are party, the
borrowing of Loans, the use of the proceeds thereof and the other transactions
contemplated by or related to the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“U.S.” means the United States of America.
“U.S. Borrower” means the Borrower if it is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(fe).
“Variable Interest Entity” means any Person that is not a Subsidiary under
clause (a) of the definition of such term but the accounts of which are
consolidated with those of the Borrower under GAAP as a result of its status as
a variable interest entity.
“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries


26
100027929.2
100027929

--------------------------------------------------------------------------------





of such Person. Unless otherwise specified, “wholly-owned Subsidiary” means a
wholly-owned Subsidiary of the Borrower.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” has the meaning assigned to such term in Section 2.17(a).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
SECTION 1.04    Accounting Terms; GAAP.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time,; provided, that, if the Borrower notifies the Lender that the
Borrower requests an amendment to any provision (including any definition)
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Lender notifies the Borrower that the Lender requests an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, in


27
100027929.2
100027929

--------------------------------------------------------------------------------





each case other than for purposes of Section 3.04 or 5.01, (i) without giving
effect to any election under Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
the Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, and (iii) in a
mannerwithout giving effect to any change in accounting for leases resulting
from the adoption by the Borrower of Financial Accounting Standards Board ASU
No. 2016-02, Leases (Topic 842), such that any obligations relating to a lease
that was accounted for by a Personthe Borrower and its Subsidiaries as an
operating lease as of the Closing Datedate immediately preceding the date of
such adoption and any similar lease entered into after the Closing Date by such
Personsuch date by the Borrower or any Subsidiary shall be accounted for as
obligations relating to an operating lease and not as Capital Lease Obligations.
Except for purposes of Sections 3.04 and 5.01, where reference is made to “the
Borrower and the Subsidiaries on a consolidated basis” or similar language, such
consolidation shall exclude therefrom all amounts attributable to Variable
Interest Entities (other than SPE Subsidiaries).
(b)    All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition shall be calculated on a Pro
Forma Basis after giving pro forma effect thereto (and, in the case of any pro
forma computations made hereunder to determine whether a transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
all in accordance with Article 11 of Regulation S-X under the Securities Act. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness
if such Swap Agreement has a remaining term in excess of 12 months).
SECTION 1.05    Currency Translations. For purposes of any determination under
Section 6.01,6.01 or 6.02 or 6.05 or under paragraph (f), (g) or (k) of Article
VII, all amounts incurred, outstanding or proposed to be incurred or outstanding
in currencies other than dollars shall be translated into dollars at the
currency exchange rates in effect on the date of such determination; provided
that no Default or Event of Default shall arise as a result of any limitation
set forth in dollars in Section 6.01,6.01 and 6.02 or 6.05 being exceeded solely
as a result of changes in currency exchange rates from those rates applicable at
the time or times Indebtedness, Liens or Sale/Leaseback Transactions were
initially consummated in reliance on the exceptions under such Sections.
ARTICLE II    ARTICLE II

The Credits
SECTION 2.01    The Commitments. Subject to the terms and conditions set forth
herein, the Lender agrees to make, in a single advance, a term loan to the
Borrower on the Closing Date in an amount equal to


28
100027929.2
100027929

--------------------------------------------------------------------------------





the Lender’s Commitment. All Loans shall be denominated in dollars. Any amount
borrowed under this Section 2.01 and subsequently repaid or prepaid may not be
reborrowed.
SECTION 2.02    Loans and Borrowings. Subject to Section 2.14,2.14, each
Borrowing shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrower may request in accordance herewith. The Lender at its option may make
any Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan, provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.
(a)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Total Commitment. Borrowings of more than one Type may be
outstanding at the same time, provided that there shall not at any time be more
than a total of ten Eurocurrency Borrowings outstanding in the aggregate for all
Loans.
(b)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Lender of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 p.m., New York City time, on the date of the
proposed Borrowing (which shall be a Business Day). Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile or other electronic transmission to the Lender of a
written Borrowing Request substantially in the form of Exhibit C signed by the
Borrower, provided, however, that with respect to the Borrowing made on the
Closing Date, the funding indemnity letter in form and substance satisfactory to
the Lender shall be submitted together with such Borrowing Request. Each such
telephonic and written Borrowing Request shall specify the following
information:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed; and
(vi)    that as of such date with respect to the Loans, the conditions set forth
in Section 4.01 are satisfied.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.


29
100027929.2
100027929

--------------------------------------------------------------------------------





SECTION 2.04    [Reserved].
SECTION 2.05    [Reserved].
SECTION 2.06    [Reserved].
SECTION 2.07    [Reserved].
SECTION 2.08    Interest Elections. Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request or designated by Section 2.03
and, in the case of a Eurocurrency Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request or designated by Section
2.03.2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case the Loans comprising each such portion
shall be considered a separate Borrowing.
(a)    To make an election pursuant to this Section, the Borrower shall notify
the Lender of such election by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower was requesting a Borrowing
of the Type resulting from such election to be made on the effective date of
such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or facsimile or by
other electronic transmission to the Lender of a written Interest Election
Request substantially in the form of Exhibit D signed by the Borrower.
(b)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(c).
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(c)    [Reserved].
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Required Lenders so notify the Borrower,
then, so long as an Event of Default is continuing


30
100027929.2
100027929

--------------------------------------------------------------------------------





(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.09    Optional Prepayment of Loans. The Borrower shall have the right
at any time and from time to time to prepay without premium or penalty (other
than, with respect to Eurocurrency Borrowings, payments that may become due
under Section 2.16) any Borrowing in whole or in part, subject to the
requirements of this Section; provided that each partial repayment of the
Borrowings shall be in an amount that is an integral multiple of $1,000,000 and
not less than $2,500,000. The Borrower shall notify the Lender by telephone
(confirmed by facsimile or by other electronic transmission) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 2:00 p.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
2:00 p.m., New York City time, on the date of prepayment (which shall be a
Business Day). Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid, provided that a notice of optional prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or any other
event, in which case such notice of prepayment may be revoked by the Borrower
(by notice to the Lender on or prior to the specified date) if such condition is
not satisfied. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13(d). Each prepayment of a Borrowing under this
Section 2.09 shall not be reborrowed.
SECTION 2.10    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to repay the then
outstanding principal amount of each Loan on the Maturity Date.
(b)    The Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the Lender
resulting from each Loan made by the Lender, including the amounts of principal
and interest payable and paid to the Lender from time to time hereunder.
(c)    [Reserved].
(c)    (d) The entries made in the accounts maintained pursuant to paragraph (b)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein, provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans and pay interest thereon in
accordance with the terms of this Agreement.
(d)    (e) The Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to the Lender a promissory note, substantially in the form of Exhibit G, payable
to the order of the Lender (or, if requested by the Lender, to the Lender and
its registered assigns). Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
SECTION 2.11    [Reserved].
SECTION 2.12    [Reserved].


31
100027929.2
100027929

--------------------------------------------------------------------------------





SECTION 2.13    Interest. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(a)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration, by mandatory prepayment
or otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2.00% per annum plus the rate applicable to ABR Loans as provided
in paragraph (a) of this Section.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan prior to the Maturity Date), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurocurrency Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
Eurocurrency Rate shall be determined by the Lender, and such determination
shall be conclusive absent manifest error.
SECTION 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing:
(a)    the Lender determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted Eurocurrency Rate for such Interest Period; or
(b)    the Lender determines that the Adjusted Eurocurrency Rate for such
Interest Period will not adequately and fairly reflect the cost to the Lender of
making or maintaining the Loans included in such Borrowing for such Interest
Period;
then the Lender shall give notice thereof to the Borrower by telephone (promptly
confirmed in writing) or facsimile or by other electronic transmission as
promptly as practicable thereafter and, until the Lender notifies the Borrower
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be converted to, or continued as, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing shall be made as an ABR Borrowing, provided that
following the first day that such condition shall cease to exist, such
Borrowings may be made as or converted to Eurocurrency Borrowings at the request
of and in accordance with the elections of the Borrower.


32
100027929.2
100027929

--------------------------------------------------------------------------------





(c)    If at any time the Lender determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
paragraph (a)(i) of this Section have arisen (including because the LIBOR Rate
is not available or published on a current basis) and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in paragraph (a)(i)
of this Section have not arisen but the supervisor for the administrator of the
LIBOR Rate or a Governmental Authority having jurisdiction over the Lender has
made a public statement identifying a specific date after which the LIBOR Rate
shall no longer be used for determining interest rates for loans, then the
Lender and the Borrower shall endeavor to establish an alternate rate of
interest to the Adjusted Eurocurrency Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans denominated in dollars in the United States at such time, and
the Lender and the Borrower shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (which amendment shall not, for the avoidance of
doubt, reduce the Applicable Rate); provided that if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for all
purposes of this Agreement. Until an alternate rate of interest shall be
determined in accordance with this paragraph (but, in the case of the
circumstances described in clause (ii) above, only to the extent the LIBOR Rate
for such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to shall be ineffective, and such Borrowing (unless prepaid) shall be
converted to, or continued as, an ABR Borrowing, and (y) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.
SECTION 2.15    Increased Costs. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
the Lender (except any such reserve requirement reflected in the Adjusted
Eurocurrency Rate);
(ii)    subject the Lender to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Excluded Taxes, (C) Other Connection Taxes or (D) income taxes on gross or
net income, profits or revenue (including value-added or similar Taxes) or
franchise taxes); or
(iii)    impose on the Lender or the London interbank market any other
condition, cost, or expense affecting this Agreement or Eurocurrency Loans made
by the Lender;
and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by the Lender hereunder (whether of principal,
interest or any other amount) and so long as the Lender is requiring
reimbursement for such increased costs from similarly situated borrowers under
comparable credit facilities, then, upon the request of the Lender, the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender for such additional costs incurred or reduction suffered.
(b)    If the Lender determines that any Change in Law affecting the Lender or
any lending office of the Lender or the Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on the Lender’s capital or on the capital of the
Lender’s


33
100027929.2
100027929

--------------------------------------------------------------------------------





holding company, if any, as a consequence of this Agreement or the Loans made by
the Lender, to a level below that which the Lender or the Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy or liquidity), then, from time to time
upon request of the Lender, the Borrower will pay to the Lender such additional
amount or amounts as will compensate the Lender or the Lender’s holding company
for any such reduction suffered.
(c)    A certificate of the Lender setting forth in reasonable detail an
explanation of the amount or amounts necessary to compensate the Lender or its
respective holding companies, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay the Lender the amount
shown as due on any such certificate within 30 days after receipt thereof.
(d)    Failure or delay on the part of the Lender to demand compensation
pursuant to this Section shall not constitute a waiver of the Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan (or to convert any ABR Loan into a Eurocurrency
Loan) on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower to replace a Lender pursuant to Section 2.19(b) or
Section 9.02(c), then, in any such event, the Borrower shall compensate the
Lender for the loss, cost and reasonable expense actually incurred (excluding
loss of anticipated profits) by the Lender and attributable to such event. In
the case of a Eurocurrency Loan, such loss, cost or expense to the Lender shall
be deemed to include an amount determined by the Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurocurrency Rate
(without consideration of the Applicable Rate) that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that the Lender would bid were it to
bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market (without
consideration of the Applicable Rate). A certificate of the Lender setting forth
any amount or amounts that the Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay the Lender the amount shown as due on any
such certificate within 10 days after the Borrower’s receipt thereof.


34
100027929.2
100027929

--------------------------------------------------------------------------------





SECTION 2.17    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes,; provided, that if any applicable law (as
determined in the good faith discretion of an applicable withholding agent; any
such person a “Withholding Agent (as defined below)”) requires the deduction or
withholding of any Indemnified Tax from any such payment (including, for the
avoidance of doubt, any such deduction or withholding required to be made by the
applicable Loan Party, or, in the case of any Lender that is treated as a
partnership for U.S. Federal income tax purposes, by such Lender for the account
of any of its direct or indirect beneficial owners), the applicable Loan Party,
the Lender or the applicable direct or indirect beneficial owner of a Lender
(any such person a “Withholding Agent”), the applicable Withholding Agent shall
be entitled to make such deductions and timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after making all required
deductions for Indemnified Taxes (including deductions applicable to additional
sums payable under this Section) the Lender or its beneficial owner, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made.
(b)    Without limiting the provisions of Section 2.17(a) above, the Loan
Parties shall timely pay, or at the option of the Lender timely reimburse it for
the payment of, any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
(c)    To the extent not paid, reimbursed or compensated pursuant to Section
2.17(a) or (b), the Loan Parties shall jointly and severally indemnify the
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes payable by the Lender (or its beneficial owner), as the case
may be, on or with respect to any payment by or on account of any obligation of
the Loan Parties under any Loan Document (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority (except for any interest, penalties, or expenses
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Lender, as the case may be). A certificate as to the amount of such payment or
liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.
(d)    [Reserved].
(d)    (e) As soon as practicable after any payment of Indemnified Taxes by the
Loan Parties to a Governmental Authority pursuant to Section 2.17(a), the
Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.
(e)    (f) Any Foreign Lender that is entitled to an exemption from or reduction
of any applicable withholding tax with respect to payments under this Agreement
shall deliver to the Borrower, at the time or times reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate. In addition, any Lender, if requested by the Borrower, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower as will enable the Borrower to determine that such
Lender is not subject to backup withholding or information reporting
requirements.


35
100027929.2
100027929

--------------------------------------------------------------------------------





Notwithstanding anything to the contrary in the preceding two sentences, in the
case of any withholding tax other than the U.S. Federal withholding Tax, the
completion, execution and submission of such forms (other than such
documentation set forth in clauses (i) through (v) of this paragraph (f) below
and documentation related to FATCA) shall not be required if in the
Foreignapplicable Lender’s judgment such completion, execution or submission
would subject such Foreign Lender to any material unreimbursed cost or expense
(or, in the case of a Change in Law, any incremental material unreimbursed cost
or expense) or would materially prejudice the legal or commercial position of
such Foreign Lender. Upon the reasonable request of the Borrower, any or the
Lender shall update any form or certification previously delivered pursuant to
this Section 2.17(f). If any form or certification previously delivered pursuant
to this Section 2.17(f) expires or becomes obsolete or inaccurate in any respect
with respect to a Lender, such Lender shall promptly (and in any event within 10
days after such expiration, obsolescence or inaccuracy) notify the Borrower in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so this Section 2.17(e).
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Borrower, any Foreignany Lender shall (in the case of clauses (ii)
through (vi) below, to the extent it is legally entitled to do so), deliver to
the Borrower and the Lender (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Lender), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN9 certifying
that such Lender is exempt from U.S. federal backup withholding tax,
(i)    duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the U.S. is a party,
(ii)    (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under sectionSection 881(c) of the Code, (x) a
certificate substantially in the Form of Exhibit HI-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of sectionSection
881(c)(3)(A) of the Code, (B) a “10 -percent shareholder” of the Borrower within
the meaning of sectionSection 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in sectionSection 881(c)(3)(C) of the Code and
(D) the interest payments in question are not effectively connected with thea
United States trade or business conducted by such Lender (a “U.S. Tax Compliance
Certificate”) and (y) duly completed copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable,
(iv)    (iv) to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, U.S. Tax Compliance Certificate,
substantially in the Form of Exhibit I-3 or Exhibit I-4, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided,
that, if the Foreign Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender


36
100027929.2
100027929

--------------------------------------------------------------------------------





may provide a U.S. Tax Compliance Certificate substantially in the Form of
Exhibit I-2 on behalf of such beneficial owners, or
(v)    (v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. Federalfederal withholding Tax duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Lender to determine the
withholding or deduction required to be made.
Each Lender agrees that if any form or certification previously delivered by
such Lender pursuant to this Section 2.17(f) expires or becomes obsolete or
inaccurate in any material respect, such Lender shall update such form or
certification or promptly notify the Borrower in writing of such Lender’s legal
inability to do so.
If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
2.17(f), the term “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(f)    (g) [Reserved].Each Fee Receiver hereby represents that it is a Permitted
Fee Receiver and agrees to update Internal Revenue Service Form W-9 (or its
successor form) or the applicable Internal Revenue Service Form W-8 (or its
successor form) upon any change in such Fee Receiver’s circumstances or if such
form expires or becomes inaccurate or obsolete, and to promptly notify the
Borrower and the Lender if such Fee Receiver becomes legally ineligible to
provide such form.
(g)    (h) If the Lender determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes as to which it has been indemnified
pursuant to this Section (including additional amounts paid by the Borrower
pursuant to this Section), it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Indemnified Taxes) of the Lender, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Lender, agrees to repay the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Lender in the event the Lender is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the Lender be
required to pay any amount to the Borrower the payment of which would place the
Lender in a less favorable net after-Tax position than the Lender would have
been in if the indemnification payments or additional amounts giving rise to
such refund had never been paid. This clause shall not be construed to require
the Lender to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower or any other Person.


37
100027929.2
100027929

--------------------------------------------------------------------------------





(h)    (i) Each party’s obligations under this Section 2.17 shall survive any
assignment of rights by, or the replacement of, a Lender, termination of the
Loan Documents and the repayment, satisfaction or discharge of all obligations
thereunder.
SECTION 2.18    Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by them
hereunder (whether of principal, interest, or fees, or of amounts payable under
Section 2.15, 2.16,Sections 2.15, 2.16, 2.17 or 9.03,9.03, or otherwise) at or
prior to the time expressly required hereunder or under any other Loan Document
for such payment (or, if no such time is expressly required, prior to 2:00 p.m.,
New York City time), on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Lender, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Lender at its offices at 901 Main Street
Dallas, TX 75202-3714 or at such other address that the Lender shall advise the
Borrower in writing. If any payment under any Loan Document shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under any Loan Document shall be made in dollars.
(b)    Prior to any repayment of any Borrowings hereunder (other than the
repayment in full of all outstanding Borrowings on the scheduled date of such
repayment), the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Lender by telephone (confirmed by facsimile) or electronic
transmission of such selection at the times and on the days provided in Section
2.09; provided that each repayment of Borrowings shall be applied to repay any
outstanding ABR Borrowings before any other Borrowings. If the Borrower fails to
make a timely selection of the Borrowing or Borrowings to be repaid (in
accordance with the immediately preceding sentence) or prepaid (in accordance
with Section 2.09), such payment shall be applied, first, to pay any outstanding
ABR Borrowings and, second, to other Borrowings in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first). Each repayment or prepayment of a
Borrowing shall be applied ratably to the Loans included in such Borrowing.
(c)    Any amounts received by the Lender in accordance with this Agreement or
another Loan Document (i) not constituting a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the Borrower) or (ii) after an Event of Default has
occurred and is continuing and the Lender so elects, shall be applied ratably to
the Guaranteed Obligations as follows: first, to the payment of all costs and
expenses incurred by the Lender in connection with such collection or sale or
otherwise in connection with this Agreement, any other Loan Document or any of
the Guaranteed Obligations, including all court costs and the fees and expenses
of its agents and legal counsel, the repayment of all advances made by the
Lender hereunder or under any other Loan Document on behalf of any Loan Party
and any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document, second, to the
payment in full of the Guaranteed Obligations (the amounts so applied to be
distributed among the Guaranteed Parties pro rata in accordance with the amounts
of the Guaranteed Obligations owed to them on the date of any such distribution)
and third, to the Loan Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower or an
Event of Default has occurred and is continuing, the Lender shall not apply any
payment that it receives to a Eurocurrency Loan, except (x) on the expiration
date of the Interest Period applicable to any such


38
100027929.2
100027929

--------------------------------------------------------------------------------





Eurocurrency Loan or (y) in the event, and only to the extent, that there are no
outstanding ABR Loans and, in any such event, the Borrower shall pay any break
funding payment required in accordance with Section 2.16.2.16. The Lender shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Guaranteed Obligations in
accordance with the terms of this Agreement.
(d)    If at any time insufficient funds are received by and available to the
Lender to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15,2.15, or if the
Borrower is required to pay any additional amount to suchany Lender or any
Governmental Authority for the account of any Lender pursuant to Section
2.17,2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliatesAffiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
SectionSections 2.15 or 2.17,2.17, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agreesagree to
pay all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15,2.15, or if the
Borrower isare required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section
2.17,2.17, if any Lender delivers a Notice of Objection or if any Lender is a
defaulting Lender or a Non-Extending Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Initial Lender, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payment pursuant to Sections 2.15 or
2.17) and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Initial Lender or the Required Lenders, which consent
shall not unreasonably be withheld or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and, (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17,2.17, such assignment will result in a reduction in such
compensation or payments., (iv) in the case of any such assignment and
delegation as a result of any Lender being a Non-Extending Lender, the assignee
shall have consented to the applicable extension request and, from and after the
date of the effectiveness of such assignment and delegation, shall for all
purposes hereof be treated as a Consenting Lender and (v) such assignment does
not conflict with applicable law. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment


39
100027929.2
100027929

--------------------------------------------------------------------------------





and delegation cease to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this Section 2.19(b) may be effected pursuant to
an assignment and assumption executed by the Borrower, the Lender and the
assignee (subject to the consents required as set forth above) and that the
Lender required to make such assignment and delegation need not be a party
thereto.
SECTION 2.01    Illegality. Notwithstanding any other provision herein, if the
adoption of any law or any Change in Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurocurrency
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such and
convert ABR Loans to Eurocurrency Loans shall forthwith be suspended to the
extent necessary for such Lender to avoid any such unlawful action until such
Lender notifies the Lender that it is lawful for such Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement; provided, that
notwithstanding the suspension contemplated by this clause (a), the commitment
of such Lender hereunder to make ABR Loans shall continue to be in effect, and
(b) such Lender’s Loans then outstanding as Eurocurrency Loans, if any, shall be
converted to available and lawful Interest Periods, if any, or to ABR Loans, at
the option of the Borrower, on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.16.
ARTICLE III    ARTICLE III

Representations and Warranties
The Borrower represents and warrants to the Lender that as of the Closing Date:
SECTION 3.01    Organization; Powers. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority (i) to carry on its
business as now conducted and as proposed to be conducted, (ii) to execute,
deliver and perform its obligations under each Loan Document to which it is a
party and (iii) to effect the Transactions, and (c) is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required, except where the failure to so qualify, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.02    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party and the execution, delivery and performance by each Loan
Party of the Loan Documents have been duly authorized by all necessary corporate
or other action and, if required, action by the holders of such Loan Party’s
Equity Interests. This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any material


40
100027929.2
100027929

--------------------------------------------------------------------------------





Requirement of Law applicable to the Borrower or any of its Subsidiaries to the
extent failure to comply with which could reasonably be expected to have a
Material Adverse Effect, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiary, (d) will not
violate or result in a material default under any material indenture, agreement
or other instrument binding upon the Borrower or any of its Subsidiaries or
their respective assets, or give rise to a right thereunder to require any
material payment to be made by the Borrower or any of its Subsidiaries or give
rise to a right of, or result in, termination, cancelation or acceleration of
any material obligation thereunder and (e) will not result in the creation or
imposition of any Lien (other than a Lien permitted under Section 6.02) on any
asset of the Borrower or any Subsidiary.
SECTION 3.04    Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lender: (i) its consolidated
balance sheet and consolidated statements of income, stockholders’ equity and
cash flows as of and for the fiscal year ended September 27, 2014, reported on
by PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of
the Closing Date, the other financial statements described in clause (i) of
Section 4.01(d) below. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and the Subsidiaries as of such dates and for such periods in
accordance with GAAP consistently applied, subject to year-end audit adjustments
and the absence of footnotes and consolidated statements of stockholders’ equity
in the case of the statements referred to in clause (ii) above.
(b)    Since September 27, 2014, there has not occurred any event, change or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.
(c)    The fair value of the assets of the Borrower and its Subsidiaries (both
at fair valuation and at present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of the
Borrower and its Subsidiaries and the Borrower and its Subsidiaries are able to
pay all their liabilities as such liabilities mature and do not have
unreasonably small capital with which to carry on their business. In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
SECTION 3.05    Properties.
(a)    The Borrower and each of its Subsidiaries has good title to, or valid
leasehold interests in, all the real and personal property that is material to
its business, free of all Liens other than Liens permitted by Section 6.02.6.02.
(b)    The Borrower and each of its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person.
SECTION 3.06    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower or
any of its Subsidiaries, threatened against or affecting the Borrower or any of
its Subsidiaries (i) which could reasonably be expected, individually or


41
100027929.2
100027929

--------------------------------------------------------------------------------





in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that involve any of the Loan Documents or the
Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, registration or license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any pending or threatened
claim with respect to any Environmental Liability or (iv) knows of any
conditions or circumstances that could reasonably be expected to form the basis
for any Environmental Liability.
SECTION 3.07    Compliance with Laws and Agreements. The Borrower and each of
its Subsidiaries is in compliance with (a) all material Requirements of Law
applicable to it or its property except with respect to any noncompliance
therewith which could not reasonably be expected to result in a Material Adverse
Effect and (b) in all material respects, all indentures and material agreements
and other instruments binding upon it or its property.
SECTION 3.08    Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or is subject to
registration under such Act.
SECTION 3.09    Taxes. The Borrower and each of the Subsidiaries (a) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) except to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect, has paid or caused to be paid all Taxes required to have been
paid by it, except any Taxes that are being contested in good faith by
appropriate proceedings, provided that the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves therefor in accordance
with Financial Accounting Standards Board Accounting Standards Codification 740,
Income Taxes, and the failure to pay such Taxes could not reasonably be expected
to result in a Material Adverse Effect. No material Tax liens have been filed
and no material claims are being asserted with respect to any Taxes.
SECTION 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Each Plan and Foreign Pension Plan has
been maintained, operated, and funded in compliance with its own terms and in
compliance with the provisions of ERISA, the Code, and any other applicable
federal, state laws or foreign laws, and the minimum funding standards of ERISA
and, the Code or any similar foreign law with respect to each Plan or Foreign
Pension Plan have been satisfied, except in each case where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. None of
the Borrower or any of its Subsidiaries is an entity deemed to hold “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA).
SECTION 3.11    Disclosure. None of (i) the Borrower’s Quarterly Report on Form
10-Q for the period ended December 27, 2014 or its Annual Report on Form 10-K
for the fiscal year ended September 27, 2014, and the other filings of the
Borrower made prior to January 30, 2015 with the SEC in 2014 or 2015
(collectively, the “SEC Filings”) or (ii) any of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Lender pursuant to any Loan Document or


42
100027929.2
100027929

--------------------------------------------------------------------------------





delivered thereunder (as modified or supplemented by other information then or
theretofore furnished by or on behalf of the Borrower to the Lender in
connection herewith), as of the date of such SEC Filings or the date such
disclosures are delivered, as applicable, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by them to be reasonable at the time delivered (unless
otherwise updated subsequent thereto, in which case such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time updated).
SECTION 3.12    Insurance. The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies or through
self-insurance and the Borrower believes that such insurance maintained by or on
behalf of the Loan Parties and their subsidiaries is adequate. All premiums due
in respect of such insurance have been paid.
SECTION 3.13    Use of Proceeds; Margin Regulations. Neither the Borrower nor
any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying Margin Stock. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 3.14    Labor Matters. There are no material strikes, lockouts or
slowdowns or any other labor disputes against the Borrower or any of its
Subsidiaries pending or, to the knowledge of the Borrower or any of its
Subsidiaries, or threatened, that could reasonably be expected to have a
Material Adverse Effect (other than the Disclosed Matters). The hours worked by
and payments made to employees of the Borrower or any Subsidiary have not been
in violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters except as could not
reasonably be expected to have a Material Adverse Effect (other than the
Disclosed Matters). All payments due from the Borrower or any Subsidiary, or for
which any claim may be made against the Borrower or any Subsidiary, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower or such Subsidiary,
to the extent the failure to do so could reasonably be expected to have a
Material Adverse Effect (other than the Disclosed Matters). The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Subsidiary is bound.
SECTION 3.15    Subsidiaries. All of the issued and outstanding Equity Interests
owned by any Loan Party in its Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and nonassessable.
SECTION 3.16    Event of Default. No Default or Event of Default has occurred
and is continuing.
SECTION 3.17    OFAC. None of the Borrower or any of its Subsidiaries, nor, to
the knowledge of the Borrower, any director, officer, employee, agent or
controlled affiliate of the Borrower or any of its Subsidiaries (a) is, or is
owned or controlled by Persons that are, included on the list of “Specially
Designated Nationals and Blocked Persons” or (b) is otherwise currently the
subject of any sanctions administered or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”).


43
100027929.2
100027929

--------------------------------------------------------------------------------





SECTION 3.18    Money Laundering, FCPA and Counter-Terrorist Financing Laws.
Each Loan Party is in compliance, in all material respects, with the Bank
Secrecy Act, as amended by Title III of the PATRIOT Act, the United States
Foreign Corrupt Practices Act of 1977, as amended, and all other applicable
anti-money laundering and counter terrorist financing laws and regulations.
SECTION 3.19    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective directors and officers and, to
the knowledge of the Borrower and its Subsidiaries, their employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary or, to the knowledge
of the Borrower or any Subsidiary, any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower or any Subsidiary, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. The Transactions will not violate any Anti-Corruption Law or
applicable Sanctions.
SECTION 3.20    SECTION 3.19 Solvency. The Borrower and its Subsidiaries are, as
of the Closing Date, upon giving effect to the Transactions and as of each date
of making the Loans and the application of proceeds thereof, on a consolidated
basis, Solventsolvent.
ARTICLE IV    ARTICLE IV

Conditions
SECTION 4.01    Closing Date. The obligations of the Lender to make the Loans
hereunder shall not become effective until each of the following conditions
shall be satisfied or waived by the Lender:
(a)    Credit Agreement and Guarantee Agreement. The Lender (or its counsel)
shall have received from each party hereto and each party to the Guarantee
Agreement a counterpart of this Agreement and the Guarantee Agreement,
respectively, signed on behalf of each party hereto and thereto, respectively
(or written evidence reasonably satisfactory to the Lender (which may include a
facsimile or other electronic transmission of a signed signature page) that such
party has signed a counterpart of this Agreement and the Guarantee Agreement).
(b)    Closing Certificates; Certified Certificates of Incorporation; Good
Standing Certificates. The Lender shall have received (i) a certificate of each
applicable Loan Party, dated the Closing Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of such Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management or partnership agreement, and (ii) a long
form good standing certificate for such Loan Party from its jurisdiction of
organization.
(c)    Fees and Expenses. The Lender shall have received all fees required to be
paid and due on the Closing Date and all expenses for which invoices have been
presented at least 2 Business Days prior to


44
100027929.2
100027929

--------------------------------------------------------------------------------





the Closing Date (including the fees and reasonable out-of-pocket expenses of
McGuireWoods LLP, counsel to the Lender), on or prior the Closing Date.
(d)    Financial Statements. The Lender shall have received unaudited
consolidated and (to the extent publicly available) consolidating balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for each subsequent fiscal quarter ended
subsequent to September 27, 2014 and at least 45 days prior to the Closing Date.
(e)    Opinions, Officer’s Certificates and Borrowing Request. The Lender shall
have received (in each case dated as of the Closing Date): (i) a Solvency
Certificate, (ii) a Borrowing Request in accordance with Section 2.03, and (iii)
a favorable written opinion (addressed to the Lender and) of each of (A) Sidley
Austin LLPSidley Austin LLP, counsel for the Borrower and the Loan Parties, and
(B) R. Read Hudson, Vice President, Associate General Counsel and Secretary of
the Borrower, in each case covering such customary matters relating to the Loan
Parties, the Loan Documents as the Lender shall reasonably request and in form
reasonably acceptable to the Lender. The Borrower hereby requests such counsel
to deliver such opinions.
(f)    Know Your Customer” Requirements. At least three Business Days prior to
the Closing Date, documentation required under applicable “know your customer”
and anti-money laundering rules and regulations, including the PATRIOT Act, to
the extent reasonably requested by any Lender at least ten Business Days prior
to the Closing Date.
ARTICLE V    ARTICLE V

Affirmative Covenants
Until the principal of and interest on each Loan and all fees, expenses and
other amounts payable under any Loan Document (other than contingent amounts not
yet due) shall have been paid in full, the Borrower covenants and agrees with
the Lender that:
SECTION 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Lender:
(a)    as soon as possible, but in any event within 75 days after the end of
each fiscal year of the Borrower, the Borrower’s audited consolidated balance
sheet and audited consolidated statements of operations, stockholders’ equity
and cash flows as of the end of and for such year, and related notes thereto,
setting forth, in each case, in comparative form the figures for (or, in the
case of the balance sheet, as of the end of) the previous fiscal year, all
reported on by PricewaterhouseCoopers LLP or other independent registered public
accountantsaccounting firm of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
conditionposition and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of the end of and for such fiscal year on a
consolidated basis in accordance with GAAP consistently applied;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, the
Borrower’s unaudited consolidated balance sheet and unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter


45
100027929.2
100027929

--------------------------------------------------------------------------------





and the then elapsed portion of the fiscal year, setting forth, in each case, in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by the Chief Financial Officer of the Borrower as presenting fairly,
in all material respects, the financial conditionposition and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of the end of and for such fiscal quarter or such portion of the fiscal year on
a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery or deemed delivery of financial statements
under paragraphclauses (a) or (b) above (or, in the case of any such delivery
under paragraphclause (a) above, within 75 days after the end of the applicable
fiscal year of the Borrower) a certificate of the Chief Financial Officer of the
Borrower substantially in the form of Exhibit E certifying (i) (solely in the
case of financial statements delivered pursuant to paragraphclause (b) above)
such financial statements as presenting fairly, in all material respects, the
financial conditionposition and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of the end of and for the
applicable fiscal quarter or the then elapsed portion of the fiscal year on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with the covenants contained in Sections 6.09 and 6.10 and, if as of
the date of such financial statements the Borrower’s consolidated financial
statements include the results of any Variable Interest Entity that is not a
“Subsidiary” for purposes hereof, including a statement in sufficient detail of
amounts in respect of Variable Interest Entities excluded in calculating such
covenants, and (iv) stating whether any change in GAAP or in the application
thereof that applies to the Borrower or any of its consolidated Subsidiaries has
occurred since the later of the date of the Borrower’s most recent audited
financial statements referred to in Section 3.04 and the date of the most recent
prior certificate delivered pursuant to this paragraphclause (c), indicating
such a change and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;
(d)    concurrently with any delivery of financial statements under
paragraphclause (a) of this Section, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their audit of such financial statements of any failure of
the Borrower to comply with the terms, covenants, provisions or conditions of
Section 6.09 or Section 6.10 insofar as they relate to accounting matters and,
if such accounting firm has obtained such knowledge of any failure to comply, a
statement as to the nature thereof (which certificate may be limited to the
extent required by accounting rules or guidelines);
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (other than registration
statements on Form S- 8 or any similar or successor form) filed by the Borrower
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to the holders of its Equity Interests generally, as
the case may be;
(f)    promptly after Moody’s, S&P or Fitch shall have announced (i) a change in
theits Facility Rating or the, Corporate Rating or in any rating established or
deemed to have been established for any of the Covered NotesIndex Rating (or the
establishment of any such rating), (ii) that it shall no longer maintain a
Facility Rating or, a Corporate Rating or an Index Rating, (iii) a change of its
rating system or (iv) that it


46
100027929.2
100027929

--------------------------------------------------------------------------------





shall cease to be in the business of issuing credit facility ratings or
corporate creditdebt ratings, written notice of such development or rating
change;
(g)    promptly following any reasonable request therefor from the Lender,
copies of any documents described in Sections 101(k) or 101(l) of ERISA that any
Loan Party or any ERISA Affiliate may request with respect to any Multiemployer
Plan; provided that if the Loan Parties or any of the ERISA Affiliates have not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, then, upon reasonable request of the Lender, the
Loan Parties and/or the ERISA Affiliates shall promptly make a request for such
documents or notices from such administrator or sponsor and the Borrower shall
provide copies of such documents and notices promptly after receipt thereof; and
(h)    promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement, as the Lender may reasonably request.
Information required to be delivered pursuant to SectionsSection 5.01(a), (b),
(e) and (f) shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Lender that such information has been posted on
the SEC website on the Internet at www.sec.gov, or at another website identified
in such notice and accessible by the Lender without charge, provided that such
notice may be included in a certificate delivered pursuant to Section 5.01(c).
SECTION 5.02    Notices of Material Events. The Borrower will furnish to the
Lender written notice promptly, but in any event within five Business Days of,
any of the Chief Executive Officer, the President, the General Counsel or the
Chief Financiala Responsible Officer of the Borrower obtaining actual knowledge
of the following:
(a)    the occurrence of any Default or Event of Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Chief Financialany Responsible Officer or another executive officer of the
Borrower or any Subsidiary, affecting the Borrower or any Affiliate thereof that
could reasonably be expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
liability in excess of $50,000,000150,000,000;(d)    any event, notice or
circumstance or any correspondence with any Governmental Authority (including
with respect to any release into the indoor or outdoor environment of any
Hazardous Material that is required by any applicable Environmental Law to be
reported to a Governmental Authority) which could reasonably be expected to lead
to any Material Adverse Effect; and
(d)    (e) any other development (including notice of any Environmental
Liability) that results in, or could reasonably be expected to result in, a
Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a written
statement of the Chief Financiala Responsible Officer or other executive officer
of the Borrower setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.


47
100027929.2
100027929

--------------------------------------------------------------------------------





SECTION 5.03    Existence; Conduct of Business. Each Loan Party will, and will
cause its Subsidiaries to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or other permittedany disposition thereofof assets permitted under Section
6.04.6.04.
SECTION 5.04    Payment of Obligations. Each Loan Party will, and will cause its
Subsidiaries to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before such liabilities
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) no attempt is being made to effect
collection, or such contest effectively suspends collection, of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.05    Maintenance of Properties. Each Loan Party will, and will cause
its Subsidiaries to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.
SECTION 5.06    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (ii) in the case of each Loan
Party, permit any representatives designated by Lender (including employees of
the Lender or any consultants, accountants, lawyers and appraisers retained by
the Lender), upon reasonable prior notice, to visit and inspect its properties,
to examine and make extracts from its books and records and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times during normal business hours and as often as
reasonably requested (but no more frequently than annually unless an Event of
Default exists) and all with a representative of the Borrower present.
SECTION 5.07    Compliance with Laws. Each Loan Party will, and will cause each
of its Subsidiaries to, comply with all Requirements of Law with respect to it
or its property, except where non-compliance could not reasonably be expected to
result in a Material Adverse Effect or where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.
SECTION 5.08    Use of Proceeds; Margin Regulations. The proceeds of the Loans
will be used to repay a portion of the obligations under the Existing Credit
Agreement. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X or for the purpose of financing
any unsolicited offer for the Equity Interests of any Person or any hostile
acquisition. The Borrower will, and will cause each Subsidiary to, perform such
acts and deliver such documents that the Lender may reasonably request to ensure
compliance with the Regulations of the Board, including Regulation T, U and X
(including promptly completing, executing and delivering to the Lender Form FR
U-1.
(a)    The Borrower will not directly or indirectly use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds of the Loan
to any Person,request any Loan, and the Borrower will not use, and will procure
that their Subsidiaries and their and their Subsidiaries’ respective directors,


48
100027929.2
100027929

--------------------------------------------------------------------------------





officers, employees and agents will not use, the proceeds of any Loan (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities or, business or transaction of or with
any Sanctioned Person, or in any country or territory that, at the time of such
financing, is the subject of any U.S. sanctions administered or enforced by
OFAC, except to the extent licensed or otherwise approved by OFACSanctioned
Country to the extent such activities, businesses or transaction are permissible
for a Person required to comply with Sanctions or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
(b)    No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
SECTION 5.09    Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies or through
self-insurance, (i) insurance or self-insurance in such amounts (with no greater
risk retention) and against such risks as is considered adequate by the
Borrower, in its good faith judgment, and (ii) all other insurance as may be
required by law. The Borrower will furnish to the Lender, upon the reasonable
request of the Lender, information in reasonable detail as to the insurance so
maintained.
SECTION 5.10    [Reserved].
SECTION 5.11    Guarantee Requirement; Further Assurances. The Borrower will,
and will cause each Subsidiary to, execute any and all further documents,
agreements and instruments, and take all such further actions that may be
required under any applicable law, or that Lender may reasonably request, to
cause the Guarantee Requirement to be and remain satisfied at all times or
otherwise to give effect to the provisions of the Loan Documents, all at the
expense of the Loan Parties.
ARTICLE VI    ARTICLE VI

Negative Covenants
Until the principal of and interest on each Loan and all fees, expenses and
other amounts payable under any Loan Document (other than contingent amounts not
yet due) shall have been paid in full, the Borrower covenants and agrees with
the Lender that:
SECTION 6.01    Indebtedness. The Borrower will not, nor will it permit any
Subsidiary which is not a Subsidiary Guarantor to, directly or indirectly,
create, incur, assume or permit to exist any Indebtedness, except:
(i)    Indebtedness created under the Loan Documents;
(ii)    Indebtedness existing on the Closing Date and set forth on Schedule 6.01
and Refinancing Indebtedness in respect thereof;
(iii)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that (A) such Indebtedness shall
not have been transferred or pledged to any other Person (other than the
Borrower or any Subsidiary) and (B) any such


49
100027929.2
100027929

--------------------------------------------------------------------------------





Indebtedness owing by any Loan Party shall be subordinated to the Obligations on
terms customary for intercompany subordinated Indebtedness, as reasonably
determined by the Lender;
(iv)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided,
that the Indebtedness so guaranteed shall not be prohibited by this Sectiona
Subsidiary shall not Guarantee Indebtedness of any other Subsidiary that it
would not have been permitted to incur under this Section 6.01(a) if it were a
primary obligor thereon;
(v)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, Synthetic Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets, and
Refinancing Indebtedness in respect thereof; provided, that such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement;
(vi)    Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the date hereof, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary, and Refinancing Indebtedness in
respect thereof; provided, that (A) such original Indebtedness exists at the
time such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired and (B) except as set forth in Section 6.01(b)(ii),
neither the Borrower nor any Subsidiary (other than such Person or the
Subsidiary with which such Person is merged or consolidated or that so assumes
such Person’s Indebtedness) shall Guarantee or otherwise become liable for the
payment of such Indebtedness;
(vii)    performance bonds, bid bonds, surety bonds, appeal bonds, completion
Guarantees and similar obligations, in each case provided in the ordinary course
of business or in connection with the enforcement of rights or claims of the
Borrower or its Subsidiaries or in connection with judgments that do not result
in a Default or an Event of Default;
(viii)    Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(ix)    Indebtedness under Swap Agreements permitted under Section 6.06;
(x)    Capital Lease Obligations in connection with any Sale/Leaseback
Transactions; provided, that the aggregate amount of Capital Lease Obligations
outstanding under this clause (x) at any time, together with (A) the aggregate
principal amount of unsecured Indebtedness of Subsidiaries outstanding under
clause (xviii) below at such time and (B) the aggregate principal amount of
Indebtedness or other obligations secured by Liens under Section 6.02(xiv) at
such time, shall not exceed 15% of Consolidated Net Tangible Assets;


50
100027929.2
100027929

--------------------------------------------------------------------------------





(xi)    Indebtedness owed in respect of overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearinghouse transfers of funds;
(xii)    Indebtedness consisting of indemnification, adjustment of purchase
price, earnout or similar obligations (and Guarantees of such Indebtedness), in
each case, incurred in connection with the acquisition or disposition of any
business, assets or a Subsidiary of the Borrower, other than Guarantees of
Indebtedness incurred or assumed by any Person acquiring all or any portion of
such business, assets or Subsidiary for the purpose of financing or otherwise in
connection with any such acquisition; provided, however, that (A) such
Indebtedness is not reflected on the balance sheet of the Borrower or any
Subsidiary prepared in accordance with GAAP (contingent obligations referred to
in a footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (A)) and (B), in the case of any such disposition, the maximum
aggregate liability in respect of all such Indebtedness shall not exceed the
gross proceeds, including the fair market value of non-cash proceeds (the fair
market value of such non-cash proceeds being measured at the time such proceeds
are received and without giving effect to any subsequent changes in value),
actually received by the Borrower and theits Subsidiaries in connection with
such disposition;
(xiii)    (A) Guarantees by Foreign Subsidiaries of foreign third party grower
obligations incurred in the ordinary course of business in an aggregate amount
outstanding at any time, taken together with the grower obligations referred to
in clause (B), not to exceed $500,000,000; provided, that each such Guarantee
incurred by a Foreign Subsidiary shall be solely in respect of obligations of
its own growers or the growers of a Subsidiary that is organized under the laws
of the same nation as such Foreign Subsidiary; (B) Guarantees by the Borrower or
any Subsidiary Guarantor of foreign third party grower obligations incurred in
the ordinary course of business in an aggregate amount outstanding at any time
not to exceed $100,000,000; and (C) Guarantees by the Borrower or any Subsidiary
Guarantor of the obligations of third party growers located in the United States
incurred in the ordinary course of business in an aggregate amount outstanding
at any time not to exceed $200,000,000;
(xiv)    customer deposits and advance payments received in the ordinary course
of business and consistent with past practices from customers for goods
purchased in the ordinary course of business;
(xv)    Securitization Transactions the aggregate amount of which (as determined
in accordance with the second sentence of the definition of Securitization
Transaction) shall not exceed $500,000,000 at any time outstanding, provided
that as of the date of the establishment of any Securitization Transaction no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;
(xvi)    Indebtedness owing by any SPE Subsidiary to the Borrower or any other
Subsidiary to the extent that such intercompany Indebtedness has been incurred
to finance, in part, the transfers of accounts receivable and/or payment
intangibles, interests therein and/or related assets and rights to such SPE
Subsidiary in connection with a Securitization Transaction permitted pursuant to
clause (xv) above;


51
100027929.2
100027929

--------------------------------------------------------------------------------





(xvii)    Indebtedness of Foreign Subsidiaries and Guarantees by the Borrower
thereof not to exceed $500,000,000 at any time outstanding;
(xviii)    other unsecured Indebtedness; provided, that the aggregate principal
amount of such unsecured Indebtedness of Subsidiaries outstanding under this
clause (xviii) at any time, together with (A) the aggregate amount of Capital
Lease Obligations outstanding under clause (x) above at such time and (B) the
aggregate principal amount of secured Indebtedness outstanding under clause
(xixor other obligations secured by Liens under Section 6.02(xiv) at such time,
shall not exceed 15% of Consolidated Net Tangible Assets; and
(xix)    Indebtedness of the Borrower or any SubsidiarySubsidiaries secured by
Liens permitted under Section 6.02(xiv); provided that the aggregate principal
amount of Indebtedness outstanding under this clause (xix) at any time, together
with the aggregate principal amount of unsecured Indebtedness of Subsidiaries
outstanding under clause (xviii) at such time, shall not exceed 15% of
Consolidated Net Tangible Assets.
(b)    Notwithstanding any provision of paragraphclause (a) of this Section, (i)
no Subsidiary shall be liable for any Material Indebtedness of the Borrower,
under any Guarantee or otherwise, unless it shall also Guarantee the Obligations
on terms, and under documentation, reasonably satisfactory to the Lenderpursuant
to a Guarantee Agreement and (ii) the Borrower shall not be liable for any
Material Indebtedness of AdvancePierre or any of its Subsidiaries, under any
Guarantee or otherwise, unless AdvancePierre and such Subsidiary, as applicable,
shall also Guarantee the Obligations pursuant to a Guarantee Agreement.
SECTION 6.02    Liens. The Borrower will not, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, except:
(i)    Liens created under the Loan Documents;
(ii)    Permitted Encumbrances;
(iii)    any Lien on any asset of the Borrower or any Subsidiary existing on the
Closing Date and set forth on Schedule 6.02 (including any Lien that attaches by
law to the proceeds thereof); provided that (A) such Lien shall not apply to any
other property or asset of the Borrower or any Subsidiary and (B) such Lien
shall secure only those obligations that it secures on the Closing Date or, with
respect to any such obligations that shall have been extended, renewed or
refinanced in accordance with Section 6.01,6.01, Refinancing Indebtedness in
respect thereof;
(iv)    any Lien existing on any asset, including any Lien that attaches by law
to the proceeds thereof, prior to the acquisition thereof by the Borrower or any
Subsidiary or existing on any property or asset, including any Lien that
attaches by law to the proceeds thereof, of any Person that becomes a Subsidiary
or is merged or consolidated with the Borrower or any Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary or is so merged or
consolidated securing Indebtedness permitted under Section 6.01(a)(vi);
provided, in each case, that (A) such Lien is not created in contemplation of or
in connection with such acquisition, merger or consolidation or such Person
becoming a Subsidiary, as the case may be, (B) such Lien shall not apply to any
other asset of the Borrower or any Subsidiary and (C) such Lien shall secure
only those obligations that it secures on the date of such acquisition, merger
or consolidation or the date such Person becomes a Subsidiary,


52
100027929.2
100027929

--------------------------------------------------------------------------------





as the case may be, or, with respect to any such obligations that shall have
been extended, renewed or refinanced in accordance with Section 6.01,6.01,
Refinancing Indebtedness in respect thereof;
(v)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary, including any Lien that attaches by law to the
proceeds thereof; provided, that (A) such Liens secure only Indebtedness
permitted by clause (a)(v) of Section 6.01,incurred to finance the acquisition,
construction or improvement of such assets, and Refinancing Indebtedness in
respect thereof, (B) such Liens and the original Indebtedness secured thereby
are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (C) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets and any financing costs associated therewith and (D)
such Liens shall not apply to any other property or asset of the Borrower or any
Subsidiary;
(vi)    in connection with the sale or transfer of all the Equity Interests in a
Subsidiary in a transaction permitted under Section 6.04,6.03, customary rights
and restrictions contained in agreements relating to such sale or transfer
pending the completion thereof;
(vii)    in the case of any Subsidiary that is not a wholly-owned Subsidiary,
any put and call arrangements, drag-along and tag-along rights and obligations,
and transfer restrictions related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement;
(viii)    any Lien on assets of any Foreign Subsidiary; provided that such Lien
shall secure only Indebtedness or other obligations of such Foreign Subsidiary,
or any other Foreign Subsidiary organized under the laws of the same nation as
such Foreign Subsidiary, permitted hereunder;
(ix)    reservations, limitations, provisos and conditions expressed in any
original grant from any federal Canadian Governmental Authority (in the case of
Subsidiaries organized under the laws of Canada);
(x)    Liens arising under operating leases which are subject to the Personal
Property Security Act (Alberta);
(xi)    Liens arising out of any Sale/Leaseback Transactions by Subsidiaries
permitted under Section 6.01(a)(x);
(xii)    Liens on cash, cash equivalents or marketable securities of the
Borrower or any Subsidiary securing obligations of the Borrower or any
Subsidiary under Swap Agreements permitted under Section 6.06;
(xiii)    sales or other transfers of accounts receivable, payment intangibles
and related assets pursuant to, and Liens existing or deemed to exist in
connection with, Securitization Transactions permitted under Section
6.01(a)(xv); and
(xiv)    other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount not to exceed, together with (A) the aggregate amount
of Capital Lease Obligations outstanding under Section 6.01(a)(x) at such time
and (B) the aggregate principal amount of unsecured Indebtedness of Subsidiaries
outstanding under Section 6.01(a)(xviii) at such time, 15% of Consolidated Net
Tangible Assets.


53
100027929.2
100027929

--------------------------------------------------------------------------------





SECTION 6.03    Fundamental Changes; Business Activities. (a)
(a)    The Borrower will not, nor will it permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or transfer all or substantially all its assets to any
Person, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Event of Default shall have occurred
and be continuing, (i) any Subsidiary may merge into or transfer all or
substantially all its assets to another Subsidiaryconsolidate with another
Subsidiary, provided, that (A) in the case of any such merger or consolidation
involving a Borrower, such Borrower or another Borrower shall be the surviving
or continuing Person and (B) in the case of any such merger or consolidation
involving a Subsidiary Guarantor, the surviving or continuing Person shall be a
Subsidiary Guarantor or a Borrower, (ii) any Person acquired in a transaction
not otherwise prohibited by this Agreement may merge into or consolidate with,
or transfer all or substantially all its assets to, (x) any Subsidiary in a
transaction in which the surviving or acquiring entitycontinuing Person is a
Subsidiary, (y) any special purpose Subsidiary formed for the purpose of
effecting an acquisition and not conducting any business or holding assets other
than de minimis assets may merge into or consolidate with any Person to be
acquired in a transaction not otherwise prohibited by this Agreement, and (z and
(y) the Borrower in a transaction in which the surviving or acquiring
entitycontinuing Person is the Borrower, (iii) any Subsidiary may merge into or
consolidate with or transfer all or substantially all its assets to any Person
in a transaction permitted under Section 6.04not prohibited by Section 6.03(b)
had such merger or consolidation been structured as an asset sale in which the
surviving or acquiring entitycontinuing Person is not a Subsidiary, (iv) any
Subsidiary may merge into or consolidate with or transfer all or substantially
all its assets to the Borrower in a transaction in which the surviving or
acquiring entitycontinuing Person is the Borrower, and (v) any Subsidiary (other
than a Borrower) may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the LenderLenders.
(b)    The Borrower will not sell, lease, license or otherwise transfer, in one
transaction or in a series of transactions, all or substantially all of the
assets of the Borrower and its Subsidiaries taken as a whole, in each case,
whether now owned or hereafter acquired (it being understood that nothing in
this clause (b) shall limit any such transfers between or among the Borrower and
its Subsidiaries).
(c)    (a) The Borrower will not, nor will it permit any Subsidiary to, engage,
to any material extent, in any business other than (i) the production, marketing
and distribution of food products, any related food or agricultural products,
processes or business, the production, marketing and distribution of renewable
fuels, neutraceuticals, biotech products and other renewable products (or
by-products), any other business in which the Borrower or any Subsidiary was
engaged on the Closing Date, and any business related, ancillary or
complementary to the foregoing, (ii) transfers to and agreements with SPE
Subsidiaries relating to Securitization Transactions and (iii) in the case of
SPE Subsidiaries, Securitization Transactions and transactions incidental or
related thereto.
SECTION 6.04    Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, transfer, lease or otherwise dispose of, in one transaction or a
series of transactions, directly or indirectly, all or substantially all the
assets of the Borrower and the Subsidiaries, taken as a whole, except that the
Borrower or any Subsidiary may transfer, lease or otherwise dispose of, in one
transaction or a series of transactions, directly or indirectly, assets in each
fiscal year if the cumulative book value of such assets in any fiscal year is
less than 25% of the Borrower’s Total Assets at the beginning of such fiscal
year.


54
100027929.2
100027929

--------------------------------------------------------------------------------





SECTION 6.04    SECTION 6.05 [Reserved].
SECTION 6.05    [Reserved].
SECTION 6.06    Swap Agreements. The Borrower will not, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or a Subsidiary has actual
exposure and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability, Indebtedness or investment of the Borrower or any
Subsidiary; provided, that the Borrower may enter into put and call option
agreements in order effectively to fix price ranges for the purchases of shares
of the Borrower’s capital stock to be made pursuant to share repurchase programs
approved by its board of directors.
SECTION 6.07    Transactions with Affiliates. The Borrower will not, nor will it
permit any Subsidiary to, sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and the Subsidiaries not involving
any other Affiliate, (c) any Restricted Payment or (d) compensation and
indemnification of, and other employment arrangements with, directors, officers
and employees of the Borrower or such Subsidiary entered in the ordinary course
of business.
SECTION 6.08    [Reserved].
SECTION 6.09    Interest Expense Coverage Ratio. The Borrower will not permit
the ratio of (i) Consolidated EBITDA to (ii) Consolidated Cash Interest Expense
for any period of four consecutive fiscal quarters to be less than 3.753.50 to
1.00.
SECTION 6.10    Debt to Capitalization Ratio. The Borrower will not permit the
Debt to Capitalization Ratio to be more than 0.60 to 1.00 as of the last day of
any fiscal quarter.; provided that upon the consummation of any Material
Acquisition that involves aggregate consideration (determined as set forth in
the definition of such term) of at least $1,000,000,000 and the written election
of the Borrower to the Lender, the maximum permitted Debt to Capitalization
Ratio set forth above shall increase to 0.65 to 1.00 with respect to the last
day the fiscal quarter during which such Material Acquisition shall have been
consummated and the last day of each of the immediately following three
consecutive fiscal quarters; provided, however, that, following the making of
any election with respect to any such Material Acquisition, the Borrower shall
not be permitted to make another such election until and unless, after the last
day of the fiscal quarter in which such Material Acquisition shall have been
consummated, there shall have been at least two consecutive fiscal quarters as
of the last day of which the Debt to Capitalization Ratio shall have been no
more than 0.60 to 1.00.
ARTICLE VII    ARTICLE VII

Events of Default
If any of the following events (any such event, an “Event of Default”) shall
occur:


55
100027929.2
100027929

--------------------------------------------------------------------------------





(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in paragraph (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days or more;
(c)    any representation, warranty or statement made or deemed made by or on
behalf of any Loan Party in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or, in the case of any representation, warranty or statement qualified
by materiality, in any respect) when made or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to any Loan
Party’s existence), 5.08 or Article VI of this Agreement;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Article), and, except as otherwise provided in
such Loan Document, such failure shall continue unremedied for a period of 30
days after notice thereof from the Lender to the Borrower;
(f)    the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable (or, if any grace
periods shall be applicable, after the expiration of such grace periods);
(g)    any default or other event or condition occurs (including the triggering
of any change in control or similar event with respect to the Borrower) that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or the effect of which default or other event or condition is to cause,
or to permit the holder or holders of any Material Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, such Indebtedness to become
due prior to its scheduled maturity or to require, with the giving of notice if
required, any Material Indebtedness to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), prior to its stated maturity,; provided,
that this paragraphclause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the sale, transfer or other disposition (including as
a result of a casualty or condemnation event) of the property or assets securing
such Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement) or (ii) any Indebtedness that becomes due as a
result of a voluntary prepayment, repurchase, redemption or defeasance thereof,
or any refinancing thereof; or there shall occur any event that constitutes a
default, amortization event, event of termination or similar event under or in
connection with any Securitization Transaction the obligations in respect of
which constitute Material Indebtedness, or the Borrower or any Subsidiary shall
fail to observe or perform any term, covenant, condition or agreement contained
in or arising under any such Securitization Transaction, if, as a result of such
event or failure, the lenders or purchasers thereunder or any agent acting on
their behalf shall cause or be permitted to cause (with or without the giving of
notice, the lapse of time or both) such Securitization Transaction or the
commitments of the lenders or purchasers thereunder to terminate or cease to be
fully available;


56
100027929.2
100027929

--------------------------------------------------------------------------------





(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of a Loan Party or any Material Subsidiary or its debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Loan Party or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for 90 days or more or an order
or decree approving or ordering any of the foregoing shall be entered;
(i)    any Loan Party or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation (other than any
liquidation of a Subsidiary permitted under Section 6.03(a)(v)), reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraphclause (h) of this Article, (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Loan Party or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(j)    any Loan Party or any Material Subsidiary shall become unable, shall
admit in writing its inability or shall fail generally to pay its debts as they
become due;
(k)    one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000150,000,000 shall be rendered against any Loan Party, any
Subsidiary or any combination thereof and the same shall remain unpaid or
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed (unless, in the case of any judgment rendered by a
court outside the United States, the applicable Loan Party or Subsidiary shall
have appealed such judgment in accordance with applicable law and is prosecuting
such appeal in good faith), or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party or any Subsidiary
to enforce any such judgment; provided, that this clause (k) shall not apply to
the Philippines NLRC Award to the extent that the aggregate damages or other
amounts awarded against the Borrower and its Subsidiaries with respect thereto
do not exceed $400,000,000 or the equivalent thereof in any other currency;
(l)    an ERISA Event shall have occurred that, in the opinion of the Lender,
when taken together with all other ERISA Events that have occurred, is
reasonably likely to have a Material Adverse Effect;
(m)    [reserved];
(n)    a Change in Control shall occur; or
(o)    the Guarantee Agreement shall fail to remain in full force or effect or
any action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of the Guarantee Agreement, or any Loan Party
shall deny that it has any further liability under the Guarantee Agreement to
which it is a party, or shall give notice to such effect,
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Loan
Parties, take either or both of the following actions, at the same or different
times: at any


57
100027929.2
100027929

--------------------------------------------------------------------------------





time after the Closing Date, declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Loan Parties
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; provided, however, that in case of any event
with respect to the Borrower described in paragraph (h) or (i) of this Article,
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Loan Parties accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Loan Parties. Upon the occurrence and continuance of any Event of Default,
the Lender may exercise any rights and remedies provided to the Lender under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.
ARTICLE VIII    ARTICLE VIII

[Reserved.]
ARTICLE IX    ARTICLE IX

Miscellaneous
SECTION 9.01    Notices. Except in the case of notices and other
communicationsCommunications expressly permitted to be given by telephone (and
subject to paragraph (b) below), all notices and other
communicationsCommunications provided for herein shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or by other electronic transmission, as
follows:
(i)    if to any Loan Party, to the Borrower at:
2200 Don Tyson Parkway
Springdale, Arkansas 72762
Attention: Dennis LeatherbyShawn Munsell
Telecopy No.: (479) 757-4194717-8617
email: dennis.leatherby@tyson.comshawn.munsell@tyson.com


with a copy to:


2200 Don Tyson Parkway
Springdale, Arkansas 72762
Attention: R. Read Hudson
Telecopy No.: (479) 757-65636222


58
100027929.2
100027929

--------------------------------------------------------------------------------





email: read.hudson@tyson.com


(ii)    if to the Lender, to:
Bank of America, N.A.
901 Main Street
Dallas, TX 75202-3714
Attention: Arlene Minor
Telecopy No.: 214-290-9412
Telephone: 972-338-3807
email: Arlene.l.minor@baml.com


(b)    All such notices and other communications (i) sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received or, (ii) sent by facsimile or by other electronic
transmission shall be deemed to have been given when confirmed by telephone,
facsimile or email, provided thatsent (or, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Daybusiness day for the recipient.(b)    ) and
(iii) delivered through electronic communications to the extent provided in
paragraph (b) of this Section shall be effective as provided in such paragraph.
Any party hereto may change its address or telecopy, facsimile number or email
for notices and other communications hereunder by notice to the other parties
hereto. (or, in the case of such change by a Lender, by notice to the Borrower
and the Lender).
Notices and other communications to the Lender hereunder may also be delivered
or furnished by electronic communication. (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Lender; provided, that
the foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Lender that it is incapable of receiving notices
under such Article by electronic communication. The Lender or the Borrower (on
behalf of itself and the other Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it,; provided, that approval
of such procedures may be limited to particular notices or communications. All
such notices and other communications given to any party hereto in accordance
with the provisions of this Agreement(i) sent to an email address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by return email or other written acknowledgement),
provided that if not given during the normal business hours of the recipient,
such notice or communication shall be deemed to have been given on the date of
receiptat the opening of business on the next Business Day for the recipient,
and (ii) posted to an Internet or intranet website shall be deemed received upon
the deemed receipt by the intended recipient at its email address as described
in the foregoing clause (b)(i) of notification that such notice or communication
is available and identifying the website address therefor.
SECTION 9.02    Waivers; Amendments. No failure or delay by the Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Lender
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision


59
100027929.2
100027929

--------------------------------------------------------------------------------





of any Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Lender may have had notice or
knowledge of such Default at the time. No notice to or demand on the Borrower or
any Loan Party in any case shall entitle the Borrower or any Loan Party to any
other or further notice or demand in similar or other circumstances.
(a)    NoneExcept as provided in Section 2.14(b), none of this Agreement, any
other Loan Document or any provision hereof or thereof may be waived, amended or
modified except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or,
in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by the Required Lenders and the Loan Party or Loan
Parties that are parties thereto; provided that no such agreement shall (i)
reduce the principal amount of any Loan or reduce the rate of interest thereon
(other than the default rate of interest set forth in Section 2.13(c) on such
Loans), or reduce or forgive any fees payable hereunder, without the written
consent of each Lender affected thereby, (ii) postpone the maturity of any Loan
or any date for the payment of any interest or fees payable hereunder, or reduce
or forgive the amount of, waive or excuse any such payment without the written
consent of each Lender affected thereby, (iii) change the order of payments
specified in Section 2.18(c) or change Section 2.18(d) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender adversely affected thereby, (iv) change any of the
provisions of this Section or the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (it being understood that, with the consent
of the Required Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Commitments), or (v) except as otherwise
expressly permitted hereunder, permit any Loan Party to assign its rights
hereunder, release any Loan Party from its Guarantee under the Guarantee
Agreement (except as expressly provided in the Guarantee Agreement or this
Agreement) or limit its liability in respect of such Guarantee without the
written consent of each Lender.
(b)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of each Lender or each
affected Lender, if the consent of Lenders having outstanding Loans representing
at least 66% of the sum of the total outstanding Loans at such time shall be
obtained, but the consent to such Proposed Change of other Lenders whose consent
is required shall not be obtained (any such Lender whose consent is necessary
but has not been obtained being referred to as a “Non-Consenting Lender”), then,
the Borrower may, at their sole expense and effort, upon notice to any such
Non-Consenting Lender and the other Lenders, require such Non-Consenting Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee acceptable to the Borrower that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (i) the Borrower shall have received the
prior written consent to such assignment of the Initial Lender or the Required
Lenders, which consent shall not be unreasonably withheld or delayed, (ii) after
giving effect to such assignment (and any simultaneous assignments by other
Non-Consenting Lenders), sufficient consents shall have been obtained to effect
such Proposed Change and (iii) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued


60
100027929.2
100027929

--------------------------------------------------------------------------------





interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Loan Parties (in the case of all other amounts).
SECTION 9.03    Expenses; Indemnity; Damage Waiver. The Borrower shall pay
within thirty (30) days after receipt of a reasonably detailed, written invoice
therefor, together with documentation supporting such reimbursement requests,
(i) all reasonable and documented out-of-pocket expenses (including expenses
incurred in connection with due diligence) incurred by the Initial Lender and
its respective Affiliates (but limited, in the case of legal fees and expenses,
to the reasonable fees, disbursements and other charges of a single counsel
selected by the Initial Lender for all such Persons, taken as a whole (and, if
reasonably necessary, one local counsel for each relevant jurisdiction for all
such Persons, taken as a whole, as the Initial Lender may deem appropriate in
its good faith judgment), in connection with the preparation, execution,
delivery and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated) and (ii)
all reasonable and documented out-of-pocket expenses incurred by the Lender (but
limited, in the case of legal fees and expenses, and without duplication of such
legal fees and expenses that are reimbursed pursuant to clause (a)(i) above, to
the reasonable fees, disbursements and other charges of (i) a single counsel
selected by the Lender for all such Persons, taken as a whole, and (ii) solely
in the case of a potential or actual conflict of interest, one additional
counsel to all affected Persons, taken as a whole (and, if reasonably necessary,
one local counsel for each relevant jurisdiction for all such Persons, taken as
a whole, as the Lender may deem appropriate in its good faith judgment)), in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout or restructuring (and related
negotiations) in respect of such Loans.
(a)    The Borrower shall indemnify the Lender and its Affiliates and the
respective Related Parties of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, (provided
that in the case of legal fees and expenses, the Borrower shall only be
responsible for the reasonable and documented fees, disbursements and other
charges of (i) a single counsel selected by the Lender for all such Indemnitees,
taken as a whole (and, if reasonably necessary, one local counsel for each
relevant jurisdiction for all such Indemnitees, taken as a whole, as the Lender
may deem appropriate in its good faith judgment), and (ii) solely in the case of
a potential or actual conflict of interest, one additional counsel to all
affected Indemnitees, taken as a whole (and, if reasonably necessary, one
additional local counsel for each relevant jurisdiction for all such
Indemnitees, taken as a whole, as the Lender may deem appropriate in its good
faith judgment)), incurred by or asserted against any Indemnitee by any third
party or by the Borrower or any Subsidiary arising out of, in connection with,
or as a result of (i) the execution or delivery of the Loan Documents or any
other agreement or instrument contemplated thereby, the performance by the
parties to the Loan Documents of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated thereby,
(ii) any Loan or the use of the proceeds therefrom or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing (a “Proceeding”), whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any Subsidiary
and regardless of whether any Indemnitee is a party thereto, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE (any of the
foregoing in clauses (i) through (iii), a “Proceeding”), provided that such
indemnity shall not, as to any


61
100027929.2
100027929

--------------------------------------------------------------------------------





Indemnitee, be available to the extent that (x) such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or wilfulwillful misconduct of, or material breach of
this Agreement by, such Indemnitee (or such Indemnitee’s Related Parties), (y)
the Lender has been indemnified under another provision of the Loan Documents or
(z) such losses, claims, damages, liabilities or related expenses relate to
disputes solely among the Indemnitees that are not arising out of any act or
omission by the Borrower or any Affiliate of the Borrower. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or, claims, damages, liability or expenses arising from any non-Tax claim. All
amounts due under this Section 9.03(b) shall be payable by the Borrower within
30 days (x) after written demand thereoftherefor, in the case of any
indemnification claim and (y) after receipt of a reasonable detailed, written
invoice therefor, together with documentation supporting such reimbursement
requests, in the case of reimbursement of costs and expenses.
(b)    [Reserved].
(c)    To the fullest extent permitted by applicable law, (i) no party shall
assert, and each party hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that nothing in this clause (i) shall limit the indemnification obligations of
the Borrower under this Section 9.03 or elsewhere in this Agreement or any other
Loan Document to the extent such special, indirect, consequential or punitive
damages are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder, and (ii) no party shall be
liable for any damages arising from the use by unintended recipients of
information or other materials obtained through electronic, telecommunications
or other information transmission systems unless such damages are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or wilfulwillful misconduct of, or
material breach of this Agreement by, such Indemnitee (or such Indemnitee’s
Related Parties) or such other party.
(d)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower shall not be liable for any settlement of any Proceeding effectuated
without the Borrower’s prior written consent (such consent not to be
unreasonably withheld or delayed), but, if settled with the Borrower’s written
consent, or if there is a final judgment by a court of competent jurisdiction
against an Indemnitee in any such Proceeding for which the Borrower is required
to indemnify such Indemnitee pursuant to this Section 9.03,9.03 or elsewhere in
this Agreement or any other Loan Document, the Borrower agrees to indemnify and
hold harmless each Indemnitee from and against any and all losses, claims,
damages, liabilities and related expenses by reason of such settlement or
judgment in accordance with this Section 9.03.9.03. The Borrower shall not,
without the prior written consent of the affected Indemnitee (which consent
shall not be unreasonably withheld or delayed), settle, compromise, consent to
the entry of any judgment in or otherwise seek to terminate any Proceeding in
respect of which indemnification may be sought hereunder unless such settlement,
compromise, consent or termination (i) includes an unconditional release of each
Indemnitee from all liability arising out of such Proceeding or (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act by or on behalf of such Indemnitee. Notwithstanding the above in this
Section 9.03,9.03, each Indemnitee shall be obligated to refund or return any
and all amounts paid by the Borrower under this Section 9.03 to such Indemnitee
for any losses, claims, damages, liabilities or related


62
100027929.2
100027929

--------------------------------------------------------------------------------





expenses to the extent such Indemnitee is not entitled to payment of such
amounts in accordance with the terms hereof.
(e)    All amounts due under this Section 9.03 shall be payable within 30
Business Days after written demand therefor.
SECTION 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). The Lender may at any time assign all or
any part of its right and obligations to any other Person other than any natural
person or any Competitor, with the prior written consent (such consent not to be
unreasonably withheld or delayed) of the Borrower, provided that no consent of
the Borrower shall be required for (I) an assignment to an Affiliate of the
Lender, an Approved Fund or (II) if an Event of Default has occurred and is
continuing, any other assignee (it being agreed that, following such assignment,
the Borrower shall be promptly notified thereof by the Lender); and provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Lender within
10 Business Days after having received written notice thereof. The Borrower
agrees to execute any documents reasonably requested by the Lender in connection
with any such assignment (which shall contain, without limitation, a
representation and warranty from the assignee that such assignee is not a
Competitor and such assignee shall deliver to the assigning Lender and the
Borrower concurrently therewith any Tax forms required to be delivered pursuant
to Section 2.17(f))). All information provided by or on behalf of the Borrower
to the Lender or its Affiliates may be furnished by the Lender to its Affiliates
and to any actual or proposed assignee or participant. Notwithstanding anything
to the contrary contained in this Agreement, the Lender (x) shall not have any
responsibility or obligation to determine whether any potential Lender is a
Competitor and (y) shall not have any liability with respect to any assignment
or participation made to a person that is a Competitor.
(b)    The Lender, acting for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a copy of each assignment and
assumption delivered to it and a register for the recordation of the names and
addresses of the applicable Lenders and principal amount of the Loans owing to
each applicable Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(c)    
(i)    (c) The Lender may, without the consent of the Borrower, sell
participations to any Person (other than a natural person or any Competitor)
(such Person, a “Participant”), provided that (A) such participation shall not
increase the obligations of any Loan Party under any Loan Document, except as
contemplated below, and (B) the Borrower, and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.


63
100027929.2
100027929

--------------------------------------------------------------------------------





(ii)    For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.17(d) with respect to any payments made by such Lender
to its Participant(s).
(iii)    Any agreement or instrument pursuant to which a Lender sells a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents, provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
clauses (c)(iii) and (v) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent (but no greater than) as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant shall be
subject to Section 2.18 as though it were a Lender.
(iv)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower and solely for tax purposes,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Loans or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that Loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(v)    A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16, 2.17 or 9.08 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent, provided that the Participant shall be subject
to the provisions of Sections 2.18 and 2.19 as if it were an assignee under
clause (b).
(d)    [Reserved]
(e)    The Lender may at any time, without the consent of the Borrower, pledge
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or a central bank of
any OECD nation , and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release the Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower and the other Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered


64
100027929.2
100027929

--------------------------------------------------------------------------------





to have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16,2.15, 2.16, 2.17 and 9.03 shall survive and remain in full force and effect
regardless of the repayment of the Loans, the expiration or termination of the
Letters or Credit and the Commitments or the termination of this Agreement or
any provision hereof.
SECTION 9.06    Counterparts; Integration; Effectiveness.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed signature page of this Agreement by facsimile or by
other electronic transmission (including in “.pdf” or “.tif” format) shall be
effective as delivery of a manually executed counterpart hereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES. This Agreement shall become effective as provided in Section 4.01, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or by other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.
(b)    The words “execution”, “signed”, “signature” and words of like import in
or relating to any document to be signed in connection with this Agreement or
any other Loan Document and the transactions contemplated hereby shall be deemed
to include Electronic Signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based record-keeping system,
as the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Lender to accept Electronic Signatures in any
form or format without its prior written consent.
SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, the Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by the Lender or any such Affiliate to or for the credit or the account of
the Borrower against any of and all obligations of the Loan Parties now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not


65
100027929.2
100027929

--------------------------------------------------------------------------------





such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured or are owed to a branch or office of the
Lender different from the branch or office holding such deposit or obligation.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process. This
Agreement shall be construed in accordance with and governed by the law of the
State of New York, without regard to the conflict of laws principles thereof.
(a)    Governing Law. THIS AGREEMENT, AND ALL ACTIONS, CAUSES OF ACTION OR
CLAIMS OF ANY KIND (WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT OR
OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATED TO THIS AGREEMENT,
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
(b)    Jurisdiction. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and the Borrower hereby irrevocably and unconditionally agrees that
all claims arising out of or relating to this Agreement or any other Loan
Document brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Lender may otherwise have to bring any action or proceeding to enforce any
Guarantee or security interest against any Loan Party or any of its properties
in the courts of any jurisdiction.
(c)    Venue. Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Consent to Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01.9.01. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE


66
100027929.2
100027929

--------------------------------------------------------------------------------





FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality.
(a)    The Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep and shall keep such Information confidential
and the disclosing party shall be responsible for any failure of such Persons to
abide by this Section 9.12), (b) to the extent requested by any regulatory
authority (including the Financial Industry Regulatory Authority and all
successors thereto), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document, (f) subject to an agreement
containing provisions not less restrictive than those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement (in each case, other
than to any Competitor or any other prospective assignee or Participant to whom
the Borrower has affirmatively declined to provide its consent (to the extent
such consent is required under this Agreement) to the assignment or
participation of Loans or commitments under this Agreement) or (ii) any actual
or prospective counterparty (or its advisors) to any Swap Agreement relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower,
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the Lender on
a non-confidential basis from a source other than a Loan Party that is not to
the knowledge of the receiving party in violation of any confidentiality.
restrictions (i) to the extent necessary in order to obtain CUSIP numbers with
respect to the Loans, to the CUSIP Service Bureau or any similar agency and (j)
in the case of information with respect to this Agreement that is of the type
routinely provided by arrangers to such providers (but, in any event, excluding
any fees that are not set forth in this Agreement), to data service providers,
including league table providers, that serve the lending industry. For the
purposes of this Section, “Information” means all information received from a
Loan Party and/or its Related Parties or representatives relating to any Loan
Party, its Subsidiaries or their respective businesses, other than any such
information that is available to the Lender on a non-confidential basis prior to
disclosure by any Loan Party and/or its Related Parties or representatives,
provided that, in the case of information received from the Borrower and/or its
Related Parties or any Subsidiary after the Closing Date, such information is
clearly identified at the time of delivery as confidential or is required to be
delivered by a Loan Party hereunder. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
(b)    Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this Agreement may include material non-public
Information concerning the Loan Parties and their Related Parties or their
respective securities, and confirms that it has developed compliance procedures


67
100027929.2
100027929

--------------------------------------------------------------------------------





regarding the use of material non-public Information and that it will handle
such material nonpublic Information in accordance with those procedures,
applicable law, including Federal and state securities laws, and the terms
hereof.
(c)    All information, including waivers and amendments, furnished by the Loan
Parties, their Related Parties or representatives or the Lender pursuant to, or
in the course of administering, this Agreement may contain material nonpublic
Information about the Loan Parties and their Related Parties or their respective
securities.
SECTION 9.13    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”) hereby notifies the Loan Parties that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the names and
addresses of the Loan Parties and other information that will allow such Lender
to identify the Loan Parties in accordance with the Act.
SECTION 9.14    No Fiduciary Relationship. The Loan Parties agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Loan Parties, the Subsidiaries and
their Affiliates, on the one hand, and the Lender and its Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Lender or its
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.
SECTION 9.15    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.16    Release of Guarantees.
(a)    A Subsidiary Loan PartyGuarantor (other than theany Borrower) shall be
automatically released from its obligations under (x) the Loan Documents upon
the consummation of any transaction permitted by this Agreement as a result of
which (i) such Subsidiary Loan PartyGuarantor shall cease to be a Subsidiary and
(ii) each other Guarantee by such Subsidiary Loan PartyGuarantor of any Material
Indebtedness of the Borrower shall be released.(b)    If (i) the 2016 Notes
shall be redeemed, irrevocably defeased, prepaid or repaid in full, (ii) TFM’s
Guarantee of the 2016 Notes shall have been terminated or (iii) TFM shall have
been merged into the Borrower with the Borrower as the surviving entity, then,
subject to the further condition that TFM at such time shall not be liable,
directly or contingently, under any Guarantee for Material Indebtedness of the
Borrower (unless such Guarantee of other Material Indebtedness shall also be
released at such time), the Guarantee of TFM under the Guarantee Agreement shall
be automatically released. and (y) any Guarantee Agreement to the extent
provided therein.


68
100027929.2
100027929

--------------------------------------------------------------------------------





(b)    (c) In connection with any termination or release pursuant to this
Section, the Lender, upon receipt of any certificates or other documents
reasonably requested by it to confirm compliance with this Agreement, shall
promptly execute and deliver to the Borrower or the applicable Loan Party, at
the Borrower’s expense, all documents that the Borrower or such Loan Party shall
reasonably request to evidence such termination or release.
SECTION 9.17    No Other Duties. Notwithstanding anything herein to the
contrary, (i) the Lead Arranger shall have no duties or obligations under this
Agreement or any other Loan Document (except in its capacity, as applicable, as
the Lender), but the Lead Arranger shall have the benefit of the indemnities
provided for hereunder, and (ii) each Loan Party agrees not to make, and hereby
waives, any claims based on any alleged fiduciary duty on the part of the Lead
Arranger.
SECTION 9.18    Acknowledgment and Consent to Bail-In of UUA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    (a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    (b)    the effects of any Bail-In Action on any such liability,
including, if applicable:
(i)    (i)    a reduction in full or in part or cancellation of any such
liability;
(ii)    (ii)    a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
company, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    (iii)    the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]




69
100027929.2
100027929

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
TYSON FOODS, INC.




By:                            
Name:
Title:




 
1
 




--------------------------------------------------------------------------------







Bank of America, N.A.,
as Lender




By:                            
Name: David Catherall
Title: Managing Director






[Signature Page to Term Loan Agreement]
100027929.2
100027929.4

--------------------------------------------------------------------------------










Schedule I
Pricing Schedule
“Applicable Rate” means for any day, with respect to any ABR Loan or
Eurocurrency Loan, the applicable rate per annum set forth below under the
caption “ABR Spread” or “Eurocurrency Spread”, as the case may be, based upon
the Facility Ratings, if available from each of S&P, Moody’s and Fitch, and, if
the Facility Ratings are not available from each rating agency, based upon the
Corporate Ratings, as of the dates listed below:
Applicable Ratings (S&P, Moody’s and Fitch)
Applicable Rate


ABR Spread
Eurocurrency Spread
Rating Level 1: ≥ BBB+/Baa1/BBB+
0 bps
75.0 bps
Rating Level 2: BBB/Baa2/BBB
0 bps
80.0 bps
Rating Level 3: BBB-/Baa3/BBB-
12.5 bps
112.5 bps
Rating Level 4: ≤ BB+/Ba1/BB+ or unrated
37.5 bps
137.5 bps



In the event of split Rating Levels, the ABR Spread and Eurocurrency Spread, as
applicable, will be based upon the Rating Level in effect for two of the rating
agencies, or, if all three rating agencies have different Rating Levels, then
the ABR Spread and Eurocurrency Spread, as applicable, will be based upon the
Rating Level that is between the Rating Levels of the other two rating agencies.
If the rating system of Moody’s, S&P or Fitch shall change, or if any such
rating agency shall cease to be in the business of issuing credit facility
ratings and corporate credit ratings (so that neither a Facility Rating nor a
Corporate Rating is available from such rating agency), the Borrower and the
Required Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the non‑availability of such ratings from
such rating agency and, pending the effectiveness of any such amendment, the
rating of such rating agency shall be determined by reference to the rating most
recently in effect from such rating agency prior to such change or cessation.
 


 
1
 


